Exhibit 10.1

LOAN AGREEMENT

Dated as of December 30, 2011

By and Among

ASTA FUNDING ACQUISITION I, LLC; ASTA FUNDING ACQUISITION II, LLC;

PALISADES COLLECTION, L.L.C.; PALISADES ACQUISITION I, LLC; PALISADES

ACQUISITION II, LLC; PALISADES ACQUISITION IV, LLC; PALISADES

ACQUISITION VIII, LLC; PALISADES ACQUISITION IX, LLC; PALISADES

ACQUISITION X, LLC; CLIFFS PORTFOLIO ACQUISITION I, LLC; SYLVAN

ACQUISITION I, LLC; AND OPTION CARD, LLC,

As Borrowers,

THE OTHER CREDIT PARTIES SIGNATORY HERETO

FROM TIME TO TIME,

As Credit Parties,

And

BANK LEUMI USA,

As Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1. AMOUNT AND TERMS OF CREDIT

     2     

1.1

  Credit Facilities      2     

1.2

  Prepayments      3     

1.3

  Use of Proceeds      3     

1.4

  Interest      3     

1.5

  Cash Management Systems      4     

1.6

  Administrative Fee      4     

1.7

  Receipt of Payments      5     

1.8

  Application and Allocation of Payments      5     

1.9

  Loan Account and Accounting      5     

1.10

  Indemnity      6     

1.11

  Access      6     

1.12

  Taxes      7     

1.13

  Capital Adequacy; Increased Costs; Illegality      8     

1.14

  Single Loan      9     

1.15

  Security Interest      9   

2. CONDITIONS PRECEDENT

     10     

2.1

  Conditions to the Initial Revolving Loan      10     

2.2

  Further Conditions to Each Loan      10   

3. REPRESENTATIONS AND WARRANTIES

     11     

3.1

  Corporate Existence; Compliance with Law      11     

3.2

  Executive Offices, Collateral Locations, FEIN      12     

3.3

  Corporate Power, Authorization, Enforceable Obligations      12     

3.4

  Financial Statements and Projections      12     

3.5

  Material Adverse Effect      12     

3.6

  Ownership of Property; Liens      13     

3.7

  Labor Matters      13     

3.8

  Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness     
14     

3.9

  Government Regulation      14     

3.10

  Margin Regulations      14     

3.11

  Taxes      14     

3.12

  ERISA      15     

3.13

  No Litigation      16     

3.14

  Brokers      16     

3.15

  Intellectual Property      16     

3.16

  Full Disclosure      17     

3.17

  Environmental Matters      17     

3.18

  Insurance      18     

3.19

  Deposit and Disbursement Accounts      18     

3.20

  Government Contracts      18     

3.21

  Reserved      18     

3.22

  Servicing Agreements      18   



--------------------------------------------------------------------------------

             Page    

3.23

  Solvency      18     

3.24

  Restrictions on or Relating to Subsidiaries      19     

3.25

  Disaster Recovery Plan      19   

4. FINANCIAL STATEMENTS AND INFORMATION

     19     

4.1

  Reports and Notices      19     

4.2

  Communication with Accountants      19     

4.3

  Annual Audited Statements      19   

5. AFFIRMATIVE COVENANTS

     19     

5.1

  Maintenance of Existence and Conduct of Business      20     

5.2

  Payment of Charges      20     

5.3

  Books and Records      20     

5.4

  Insurance; Damage to or Destruction of Collateral      20     

5.5

  Compliance with Laws      22     

5.6

  Supplemental Disclosure      22     

5.7

  Intellectual Property      22     

5.8

  Environmental Matters      22     

5.9

  Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases      23     

5.10

  ERISA      24     

5.11

  Servicing Agreements      24     

5.12

  Inactive Subsidiaries      25     

5.13

  Further Assurances      25   

6. NEGATIVE COVENANTS

     25     

6.1

  Non-Credit Party Affiliates      25     

6.2

  Liens      25     

6.3

  Financial Covenants      25     

6.4

  Change of Corporate Name or Location; Change of Fiscal Year      25   

7. TERM

     26     

7.1

  Termination      26     

7.2

  Survival of Obligations Upon Termination of Financing Arrangements      26   

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

     26     

8.1

  Events of Default      26     

8.2

  Remedies      29     

8.3

  Waivers by Credit Parties      29   

9. ASSIGNMENT AND PARTICIPATIONS

     30     

9.1

  Assignment and Participations      30   

10. SUCCESSORS AND ASSIGNS

     31     

10.1

  Successors and Assigns      31   

11. MISCELLANEOUS

     31     

11.1

  Complete Agreement; Modification of Agreement      31     

11.2

  Fees and Expenses      31     

11.3

  No Waiver      32     

11.4

  Remedies      32     

11.5

  Severability      33     

11.6

  Conflict of Terms      33     

11.7

  Confidentiality      33   

 

ii



--------------------------------------------------------------------------------

             Page    

11.8

  GOVERNING LAW      34     

11.9

  Notices      34     

11.10

  Section Titles      35     

11.11

  Counterparts      35     

11.12

  WAIVER OF JURY TRIAL      35     

11.13

  Press Releases and Related Matters      35     

11.14

  Reinstatement      36     

11.15

  Advice of Counsel      36     

11.16

  No Strict Construction      36     

11.17

  Lender for Service      36     

11.18

  Acknowledgment of Discretionary Facility      36   

12. CROSS-GUARANTY; SUBORDINATION

     37     

12.1

  Cross-Guaranty      37     

12.2

  Waivers by Borrowers      37     

12.3

  Benefit of Guaranty      38     

12.4

  Subordination of Subrogation, Etc      38     

12.5

  Election of Remedies      38     

12.6

  Limitation      38     

12.7

  Contribution with Respect to Guaranty Obligations      39     

12.8

  Liability Cumulative      39     

12.9

  Subordination      40   

APPENDICES

 

Annex A (Recitals)

  -   Definitions

Annex C

  -   Reserved

Annex D (Section 2.1(a))

  -   Closing Checklist

Annex E (Section 4.1(a))

  -   Financial Statements and Projections Reporting

Annex F (Section 4.1(b))

  -   Collateral Reports

Annex G (Section 6.3)

  -   Financial Covenants

Annex I (Section 11.9)

  -   Notice Addresses

Exhibit 1.1(a) (I)

  -   Form of Notice of Borrowing

Exhibit 1.1(a) (iv)

  -   Form of Revolving Note

 

 

iii



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is executed and entered into as of
December 30, 2011 (and shall be effective as of the Effective Date) by and among
ASTA FUNDING ACQUISITION I, LLC, a Delaware limited liability company, ASTA
FUNDING ACQUISITION II, LLC, a Delaware limited liability company, PALISADES
COLLECTION, L.L.C. , a Delaware limited liability company, PALISADES ACQUISITION
I, LLC, a Delaware limited liability company, PALISADES ACQUISITION II, LLC, a
Delaware limited liability company, PALISADES ACQUISITION IV, LLC, a Delaware
limited liability company, PALISADES ACQUISITION VIII, LLC, a Delaware limited
liability company, PALISADES ACQUISITION IX, LLC, a Delaware limited liability
company, PALISADES ACQUISITION X, LLC, a Delaware limited liability company,
CLIFFS PORTFOLIO ACQUISITION I, LLC, a Delaware limited liability company,
SYLVAN ACQUISITION I, LLC, a Delaware limited liability company, and OPTION
CARD, LLC, a Colorado limited liability company (sometimes collectively referred
to herein as “Borrowers” and individually as a “Borrower”); ASTA FUNDING, INC.,
a Delaware corporation, COMPUTER FINANCE, LLC, a Delaware limited liability
company, ASTAFUNDING.COM, LLC, a Delaware limited liability company, ASTA
COMMERCIAL, LLC, a Delaware limited liability company, VATIV RECOVERY SOLUTIONS,
LLC, a Texas limited liability company, PALISADES ACQUISITION XI, LLC, a
Delaware limited liability company, PALISADES ACQUISITION XII, LLC, a Delaware
limited liability company, PALISADES ACQUISITION XIII, LLC, a Delaware limited
liability company, PALISADES ACQUISITION XIV, LLC, a Delaware limited liability
company, PALISADES ACQUISITION XV, LLC, a Delaware limited liability company,
PALISADES ACQUISITION XVII, LLC, a Delaware limited liability company, PALISADES
ACQUISITION XVIII, LLC, a Delaware limited liability company, and PRESTIGA
FUNDING, LLC, A Delaware limited liability company (collectively, “Guarantor”);
BANK LEUMI USA, a New York bank (hereinafter referred to as “Lender” or
“BLUSA”).

RECITALS

WHEREAS, Borrowers have requested that Lender extend a discretionary revolving
credit facility to Borrowers in the amount of Twenty Million Dollars
($20,000,000) in the aggregate for the purpose of providing funds for the
acquisition of Portfolios and other general corporate purposes of Borrowers; and
for these purposes, Lender is willing to make certain loans and other extensions
of credit to Borrowers of up to such amount upon the terms and conditions set
forth herein; and

WHEREAS, Borrowers have agreed to secure all of their obligations under the Loan
Documents by granting to Lender a security interest in and lien upon
substantially all of their existing and after-acquired personal property; and

WHEREAS, Guarantors are willing to guarantee all of the obligations of Borrowers
to Lender under the Loan Documents and have agreed to secure all of their
obligations by granting to Lender a security interest in and lien upon
substantially all of their existing and after-acquired personal property; and



--------------------------------------------------------------------------------

WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall govern. All
Annexes and other attachments (collectively, “Appendices”) hereto, or expressly
identified to this Agreement, are incorporated herein by reference, and taken
together with this Agreement, shall constitute but a single agreement. These
Recitals shall be construed as part of the Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1. AMOUNT AND TERMS OF CREDIT

1.1 Credit Facilities.

(a) Revolving Credit Facility.

(i) During the period from the Closing Date through the Termination Date, Lender
may, in its sole and absolute discretion, make revolving credit advances (each,
an “Advance” and collectively, the “Advances”) to Borrowers from time to time.
Borrowers may borrow, repay and reborrow under this Section 1.1(a); provided,
that the amount of any Advance to be made at any time shall not exceed Borrowing
Availability at such time. Each Advance shall be made on notice by Borrower
Representative on behalf of the applicable Borrower to Lender. Any such notice
must be given no later than 1:00 p.m. (New York time) on the Business Day of the
proposed Advance. Each such notice (a “Notice of Borrowing”) must be given in
writing (by telecopy or overnight courier) substantially in the form of Exhibit
1.1(a)(i) attached to the Disclosure Document, and shall include the information
required in such Exhibit and such other information as may be reasonably
required by Lender.

(ii) Borrowers shall execute and deliver to Lender a promissory note, dated the
Closing Date and substantially in the form of Exhibit 1.1(a)(iv) attached hereto
(the “Revolving Note”). The Revolving Note shall represent the obligation of the
Borrowers to pay the Maximum Revolving Credit Amount or, if less, the aggregate
unpaid principal amount of all Advances to Borrowers together with interest
thereon as prescribed in Section 1.4. The entire unpaid balance of the aggregate
Revolving Loan and all other non-contingent Obligations shall be immediately due
and payable in full in immediately available funds on the Termination Date.

(b) Discretionary Rights. Notwithstanding anything to the contrary contained
herein, all Advances hereunder shall be made in the sole discretion of Lender.

(c) Reliance on Notices; Appointment of Borrower Representative. Lender shall be
entitled to rely upon, and shall be fully protected in relying upon, any Notice
of Borrowing or similar notice purporting to be executed by an officer of the
Borrower Representative and believed by Lender to be genuine. Lender may assume
that each Person executing and delivering any notice in accordance herewith who
purports to be a person on the list of authorized signatories provided from time
to time by Borrower Representative to Lender was duly authorized, unless the
responsible individual acting thereon for Lender has actual knowledge to the
contrary. Each Borrower hereby designates Palisades as its representative and
agent on its behalf for the purposes

 

2



--------------------------------------------------------------------------------

of issuing Notices of Borrowing, giving instructions with respect to the
disbursement of the proceeds of the Revolving Loan, effecting repayment of the
Revolving Loan, giving and receiving all other notices and consents hereunder or
under any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower or Borrowers
under the Loan Documents. Borrower Representative hereby accepts such
appointment. Lender may regard any notice or other communication pursuant to any
Loan Document from Borrower Representative as a notice or communication from all
Borrowers, and shall give any notice or communication required or permitted to
be given to any Borrower or Borrowers hereunder to Borrower Representative on
behalf of such Borrower or Borrowers. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by Borrower Representative shall be deemed for all purposes to
have been made by such Borrower and shall be binding upon and enforceable
against such Borrower to the same extent as if the same had been made directly
by such Borrower.

(d) Notwithstanding anything contained in this Section 1.1 or otherwise in this
Agreement to the contrary, use of Advances to finance any Portfolio purchase
from Palisades Acquisition XVI, LLC shall require the consent of Lender.

1.2 Prepayments.

(a) Mandatory Prepayments. If at any time the aggregate outstanding balance of
the Revolving Loan exceeds Borrowing Availability, Borrowers shall immediately
repay the aggregate outstanding Advances to the extent required to eliminate
such excess.

(b) No Implied Consent. Nothing in this Section 1.2 shall be construed to
constitute Lender’s consent to any transaction that is not permitted by other
provisions of this Agreement or the other Loan Documents.

1.3 Use of Proceeds. Borrowers shall utilize the proceeds of the Revolving Loan
solely for the purchase of Portfolios, and for ordinary working capital and
general corporate needs, subject to the terms, conditions and limitations set
forth in this Agreement.

1.4 Interest.

(a) Borrowers shall pay interest to Lender, in arrears on each applicable
Interest Payment Date, at the Prime Rate plus fifty (50) basis points per annum,
based on the aggregate Advances outstanding from time to time.

(b) If any payment on any Loan becomes due and payable on a day other than a
Business Day, the maturity thereof will be extended to the next succeeding
Business Day and, with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

(c) All computations of Fees calculated on a per annum basis and interest shall
be made by Lender on the basis of a 360-day year, in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable. The Prime Rate is a floating rate determined for each day. Each
determination by Lender of an interest rate and Fees hereunder shall be final,
binding and conclusive on Borrowers, absent manifest error.

 

3



--------------------------------------------------------------------------------

(d) So long as an Event of Default has occurred and is continuing under
Section 8.1(a), (h) or (i) or so long as any other Default, which is not
reasonably capable of being cured, or Event of Default has occurred and is
continuing and at the election of Lender confirmed by written notice from Lender
to Borrower Representative, the interest rate applicable to the Revolving Loan
shall be increased to Prime Rate plus three hundred (300) basis points per annum
(the “Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate. Interest at the Default Rate shall accrue from the initial date of
such Default, which is not reasonably capable of being cured, or Event of
Default until that Default, which is not reasonably capable of being cured, or
Event of Default is cured or waived and shall be payable upon demand.

(e) Notwithstanding anything to the contrary set forth in this Section 1.4, if a
court of competent jurisdiction determines in a final order that the rate of
interest payable hereunder exceeds the highest rate of interest permissible
under law (the “Maximum Lawful Rate”), then so long as the Maximum Lawful Rate
would be so exceeded, the rate of interest payable hereunder shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
rate of interest payable hereunder is less than the Maximum Lawful Rate,
Borrowers shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Lender is equal to the total
interest that would have been received had the interest rate payable hereunder
been (but for the operation of this paragraph) the interest rate payable since
the Closing Date as otherwise provided in this Agreement. Thereafter, interest
hereunder shall be paid at the rate(s) of interest and in the manner provided in
Sections 1.4(a) through (d), unless and until the rate of interest again exceeds
the Maximum Lawful Rate, and at that time this paragraph shall again apply. In
no event shall the total interest received by Lender pursuant to the terms
hereof exceed the amount that Lender could lawfully have received had the
interest due hereunder been calculated for the full term hereof at the Maximum
Lawful Rate. If the Maximum Lawful Rate is calculated pursuant to this
paragraph, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made. If, notwithstanding the provisions of this Section 1.4(e),
a court of competent jurisdiction shall finally determine that Lender has
received interest hereunder in excess of the Maximum Lawful Rate, Lender shall,
to the extent permitted by applicable law, promptly apply such excess in the
order specified in Section 1.8 and thereafter shall refund any excess to
Borrowers or as a court of competent jurisdiction may otherwise order.

1.5 Cash Management Systems. Borrowers will maintain until the Termination Date
the cash management systems existing as of the Closing Date; provided that
Borrowers may make changes to such cash management systems consistent with
Borrowers’ past practices that are acceptable to Lender in its reasonable
discretion.

1.6 Administrative Fee. On the date of the initial Advances made by Lender
pursuant to the terms of this Agreement, Borrowers shall pay to Lender an
administrative fee in the amount of $75,000, which administrative fee shall be
fully earned on the Closing Date, nonrefundable and not subject to rebate or
proration for any reason whatsoever.

 

4



--------------------------------------------------------------------------------

1.7 Receipt of Payments. Borrowers shall make each payment under this Agreement
not later than 3:00 p.m. (New York time) on the day when due in immediately
available funds in Dollars to the Collection Account. For purposes of computing
interest and Fees and determining Borrowing Availability as of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds therefor are received in the Collection Account prior to 3:00
p.m. New York time. Payments received after 3:00 p.m. New York time on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day.

1.8 Application and Allocation of Payments.

(a) So long as no Event of Default has occurred and is continuing, mandatory
prepayments shall be applied as set forth in Section 1.2(a). Subject to this
Section 1.8, as to any other payment, and as to all payments made when an Event
of Default has occurred and is continuing or following the Termination Date,
each Borrower hereby irrevocably waives the right to direct the application of
any and all payments received from or on behalf of such Borrower, and each
Borrower hereby irrevocably agrees that Lender shall have the continuing
exclusive right to apply any and all such payments against the Obligations of
Borrowers as Lender may deem advisable notwithstanding any previous entry by
Lender in the Loan Account or any other books and records. Subject to this
Section 1.8, in the absence of a specific determination by Lender with respect
thereto, payments shall be applied to amounts then due and payable in the
following order: (1) to Fees and expenses reimbursable hereunder; (2) to
interest on the Revolving Loan, ratably in proportion to the interest accrued as
to each Revolving Loan; (3) to principal payments on the Revolving Loan; and
(4) to all other Obligations, including expenses of Lender to the extent
reimbursable under Section 11.2.

(b) Lender is authorized to, and at its sole election may, charge to the
Revolving Loan balance on behalf of each Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest, owing by Borrowers under this Agreement or any of
the other Loan Documents if and to the extent Borrowers fail to pay promptly any
such amounts as and when due, even if the amount of such charges would exceed
Borrowing Availability after giving effect to such charges. At Lender’s option
and to the extent permitted by law, any charges so made shall constitute part of
the Revolving Loan hereunder.

1.9 Loan Account and Accounting. Lender shall maintain loan accounts (the “Loan
Account”) on its books to record: all Advances, all payments made by Borrowers,
and all other debits and credits as provided in this Agreement with respect to
the Revolving Loan or any other Obligations. All entries in the Loan Account
shall be made in accordance with Lender’s customary accounting practices as in
effect from time to time. Subject to the Borrowers’ right to object in
accordance with the terms and conditions set forth below, the balance in the
Loan Account, as recorded on Lender’s most recent printout or other written
statement (which printout or statement shall be delivered to Borrower
Representative upon its reasonable request), shall, absent manifest error, be
presumptive evidence of the amounts due and owing to Lender by each Borrower;
provided, that any failure to so record or any error in so recording shall not
limit or otherwise affect any Borrower’s duty to pay the Obligations. Lender
shall render to Borrower Representative a monthly accounting of transactions
with respect to the Revolving Loan setting forth the balance of

 

5



--------------------------------------------------------------------------------

the Loan Account as to each Borrower for the immediately preceding month. Unless
Borrower Representative notifies Lender in writing of any objection to any such
accounting (specifically describing the basis for such objection), within 30
days after the date thereof, each and every such accounting shall (absent
manifest error) be deemed final, binding and conclusive on Borrowers in all
respects as to all matters reflected therein. Only those items expressly
objected to in such notice shall be deemed to be disputed by Borrowers.

1.10 Indemnity. Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless Lender and its Affiliates, and each such
Person’s respective officers, directors, employees, attorneys, agents and
representatives (each, an “Indemnified Person”), from and against any and all
suits, actions, proceedings, claims, damages, losses, liabilities and expenses
(including reasonable attorneys’ fees and disbursements and other costs of
investigation or defense, including those incurred upon any appeal) that may be
instituted or asserted against or incurred by any such Indemnified Person as the
result of credit having been extended, suspended or terminated under this
Agreement and the other Loan Documents and the administration of such credit,
and in connection with or arising out of the transactions contemplated hereunder
and thereunder and any actions or failures to act in connection therewith,
including any and all Environmental Liabilities, and any and all reasonable
legal costs and expenses arising out of or incurred in connection with disputes
between or among any parties to any of the Loan Documents (collectively,
“Indemnified Liabilities”); provided, that no such Credit Party shall be liable
for any indemnification to an Indemnified Person to the extent that any such
suit, action, proceeding, claim, damage, loss, liability or expense results from
that Indemnified Person’s gross negligence or willful misconduct (as determined
in a final, non-appealable judgment by a court of competent jurisdiction). NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR
ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR
AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER,
EXCEPT TO THE EXTENT OF SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

1.11 Access. Each Credit Party that is a party hereto shall, during normal
business hours, from time to time upon reasonable prior notice as frequently as
the Lender reasonably determine to be appropriate: (a) provide Lender and any of
its officers, employees and agents access to its properties, facilities,
advisors and employees (including officers) of each Credit Party and to the
Collateral, (b) permit Lender and any of its officers, employees and agents, to
inspect, examine and make extracts from any Credit Party’s books and records,
and (c) permit Lender and its officers, employees and agents, (including third
party appraisers selected by Lender) to appraise, inspect, review, evaluate and
make test verifications and counts of the Accounts, Inventory and other
Collateral of any Credit Party. Notwithstanding other provisions of this
Agreement to the contrary, Borrowers shall pay all costs and expenses incurred
by Lender in conducting any and all field examinations made by Lender after
(A) the occurrence of a Default, which is not reasonably

 

6



--------------------------------------------------------------------------------

capable of being cured, or Event of Default. Nothing in this Section shall limit
or impair the rights of Lender to conduct such number of field examinations as
Lender may determine. If a Default, which is not reasonably capable of being
cured, or Event of Default has occurred and is continuing, or if access is
necessary to preserve or protect the Collateral as reasonably determined by
Lender, each such Credit Party shall provide such access to Lender at all times
and without advance notice. Furthermore, so long as any Event of Default has
occurred and is continuing, Borrowers shall provide Lender with access to their
servicers. Each Credit Party shall make available to Lender and its counsel, as
quickly as is reasonably possible under the circumstances, originals or copies
of all books and records that Lender may reasonably request. Each Credit Party
shall deliver any document or instrument necessary for Lender, as it may from
time to time reasonably request, to obtain records from any service bureau or
other Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on traditional or electronic
media, including, at such Credit Party’s option, computer tapes and discs owned
by such Credit Party. Such duplicate records shall be kept at an owned location
or a location with respect to which Lender has received a satisfactory landlord
waiver. Lender will give Borrowers reasonable prior notice (written or oral) of
regularly scheduled field exams. Lender and its designees shall have a
reasonable right of access to all Critical Information generated by the business
operations of the Credit Parties, including the Critical Information stored at
the New Jersey and Pennsylvania physical facilities, and to the key employee(s)
of the Credit Parties who may be responsible for maintaining, storing and
safeguarding the Critical Information. Notwithstanding the foregoing, Lender
will use commercially reasonable efforts to conduct all activities described in
this Section in a manner that does not interfere in any material respect with
the business operations of any Credit Party or any servicer.

1.12 Taxes.

(a) Any and all payments by each Borrower hereunder (including any payments made
pursuant to Section 12) or under the Note shall be made, in accordance with this
Section 1.12 and subject to Section 1.12(d), free and clear of and without
deduction for any and all present or future Taxes. If any Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder (including any sum payable pursuant to Section 12) or under the Notes,
(i) subject to Section 1.12(d), the sum payable shall be increased as much as
shall be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 1.12) Lender
receives an amount equal to the sum they would have received had no such
deductions been made, (ii) such Borrower shall make such deductions, and
(iii) such Borrower shall pay the full amount deducted to the relevant taxing or
other authority in accordance with applicable law. Promptly upon written
request, but not later than 30 days after the date of any payment of Taxes,
Borrower Representative shall furnish to Lender the original or a certified copy
of a receipt evidencing payment thereof.

(b) Subject to Section 1.12(d), each Credit Party that is a signatory hereto
shall jointly and severally indemnify and, within 15 days of demand therefor,
pay Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 1.12) paid by Lender, as
appropriate, and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally asserted.

 

7



--------------------------------------------------------------------------------

(c) Reserved.

(d) Neither the Borrowers nor the Credit Parties shall be required to pay any
additional amounts to Lender pursuant to Section 1.12(a)(i), or to indemnify
Lender pursuant to Section 1.12(b), in respect of United States withholding
taxes to the extent imposed as a result of (i) the Lender designating a
successor lending office which has the effect of causing the Borrowers or the
Credit Parties to become obligated to make a payment pursuant to
Section 1.12(a)(i) or Section 1.12(b) in excess of its payment obligation
immediately prior to such designation, or (ii) Lender being treated as a
“conduit entity” within the meaning of U.S. Treasury Regulations Section 1.881-3
or any successor provision; provided, however, that Borrowers and the Credit
Parties shall be required to pay additional amounts to Lender pursuant to
Section 1.12(a)(i), or to indemnify Lender pursuant to Section 1.12(b), in
respect of United States withholding taxes if the re-designation of the Lender’s
lending office was made at the request of a Borrower or (iii) the obligation to
pay any additional amounts to Lender pursuant to Section 1.12(a)(i), or to
indemnify Lender pursuant to Section 1.12(d), is with respect to an assignee
Lender that becomes an assignee Lender pursuant to Section 9.1 as a result of an
assignment made at the request of a Borrower.

(e) If Lender receives a refund in respect of any Taxes as to which it has been
paid additional amounts by a Borrower pursuant to Section 1.12(a) or indemnified
by a Borrower or Credit Party pursuant to Section 1.12(b), Lender shall promptly
notify Borrower Representative of such refund and shall, within 30 days, remit
to Borrower Representative an amount as Lender reasonably determines to be the
proportion of the refunded amount as will leave it, after such remittance, in no
better or worse position than it would have been if the Taxes had not be imposed
and the corresponding additional amounts or indemnification payment not been
made; provided, that Borrower Representative, upon the request of Lender, agrees
to return such refund and any amounts which after such return, will leave Lender
in no better or worse position than it would have been had Borrower not be
required to return such refund to Lender in the event Lender is required to
repay such refund.

1.13 Capital Adequacy; Increased Costs; Illegality.

(a) If Lender shall have reasonably determined that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by Lender with any request or directive regarding capital adequacy,
reserve requirements or similar requirements (whether or not having the force of
law, including (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (b) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III)), in each
case, adopted after the Closing Date, from any central bank or other
Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by Lender
and thereby reducing the rate of return on Lender’s capital as a consequence

 

8



--------------------------------------------------------------------------------

of its obligations hereunder, then Borrowers shall from time to time upon demand
by Lender (with a copy of such demand to Lender) pay to Lender, for the account
of Lender, additional amounts sufficient to compensate Lender for such
reduction. A reasonably detailed certificate as to the amount of that reduction
and showing the basis of the computation thereof submitted by Lender to Borrower
Representative and to Lender shall, absent manifest error, be final, conclusive
and binding for all purposes.

(b) If, due to either (i) the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) or (ii) the compliance
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) (including, in each case,
(a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III), in each
case adopted after the Closing Date, there shall be any increase in the cost to
Lender of agreeing to make or making, funding or maintaining any Loan, then
Borrowers shall from time to time, upon demand by Lender (with a copy of such
demand to Lender), pay to Lender additional amounts sufficient to compensate
Lender for such increased cost. A certificate as to the amount of such increased
cost, submitted to Borrower Representative by Lender, shall be conclusive and
binding on Borrowers for all purposes, absent manifest error. Lender agrees
that, as promptly as practicable after it becomes aware of any circumstances
referred to in Section 1.13(a) above or in this Section 1.13(b), which would
result in any such increased cost, the affected Lender shall, to the extent not
inconsistent with Lender’s internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrowers pursuant to Section 1.13(a) and (b).

1.14 Single Loan. The Revolving Loan to each Borrower and all of the other
Obligations of each Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of that Borrower secured,
until the Termination Date, by all of the Collateral.

1.15 Security Interest.

(a) Security Interest. Credit Parties, as more fully set forth in the Collateral
Documents, have granted to Lender a first priority lien on the Collateral to
secure the Obligations, subject to Permitted Encumbrances. Credit Parties
acknowledge and agree that the security interest granted to Lender pursuant to
the Collateral Documents is and continues to be a first lien upon and security
interest in the Collateral, subject to Permitted Encumbrances.

(b) Proceeds of Collateral. Upon the exercise of any rights and remedies by
Lender under the Loan Documents (including, the exercise of rights and remedies
with respect to the Collateral) after, and during the continuance of, an Event
of Default, all proceeds of the Collateral shall be applied in the order and
manner described in Section 1.8. Lender shall provide Borrowers with a
reasonably detailed list of any expenses and costs for which Lender seeks
reimbursement and payment from Borrowers at the time Lender requests payment.

 

9



--------------------------------------------------------------------------------

(c) Benefit. The provisions of this Section 1.15 and the rights and benefits
hereof shall inure solely to the benefit of Lender and its respective successors
and permitted assigns and no other Person (including the Credit Parties) shall
have or be entitled to assert rights or benefits under this Section 1.15.

2. CONDITIONS PRECEDENT

2.1 Conditions to the Initial Revolving Loan. The making by Lender of the
initial Advances hereunder is subject to the satisfaction, or waiver by Lender,
immediately prior to or concurrently with the making of such Advances, of the
following conditions precedent:

(a) Agreement; Loan Documents. This Agreement or counterparts hereof shall have
been duly executed by, and delivered to, Borrowers, each other Credit Party and
Lender shall have received such documents, instruments, agreements and legal
opinions as Lender shall reasonably request in connection with the transactions
contemplated by this Agreement and the other Loan Documents, including all those
listed in the Closing Checklist attached hereto as Annex D, each in form and
substance reasonably satisfactory to Lender.

(b) Approvals. Lender shall have received (i) satisfactory evidence that the
Credit Parties have obtained all required consents and approvals of all Persons
including all requisite Governmental Authorities, to the execution, delivery and
performance of this Agreement and the other Loan Documents and the consummation
of the Related Transactions or (ii) an officer’s or manager’s certificate in
form and substance reasonably satisfactory to Lender affirming that no such
consents or approvals are required.

(c) Payment of Fees. Borrowers shall have reimbursed Lender for all attorneys’
fees and reasonable costs and expenses of closing presented as of the Closing
Date.

(d) Approval of the Disclosure Document. Borrowers and each of the other Credit
Parties shall have prepared, executed and delivered to Lender the Disclosure
Document and Lender shall have approved the disclosures contained therein.

(e) Reserved.

(f) Insurance Certificates. The Credit Parties shall have delivered to Lender
such certificates of insurance as Lender shall reasonably require in form and
content acceptable to Lender evidencing the insurance coverages required by the
terms of this Agreement to be maintained by the Credit Parties, including,
without limitation, “All Risk” and business interruption insurance and general
liability and other liability policies.

2.2 Further Conditions to Each Loan. The making by Lender of any Advance
requested to be made on any date (including, without limitation, the initial
Advance), is subject to the satisfaction of the following conditions precedent
as of the date such Advance is made:

(a) each representation or warranty by any Credit Party contained herein or in
any other Loan Document is (subject to any materiality or other qualifiers
contained in such representation or warranty) shall be true and correct in all
material respects as of such date, except to the extent that such representation
or warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement (including to
the extent a supplement to a disclosure contained in the Disclosure Document is
to be supplied to Lender when and as required under the Loan Documents under
Section 5.6(a));

 

10



--------------------------------------------------------------------------------

(b) no event or circumstance having a Material Adverse Effect has occurred and
is continuing since the date hereof as reasonably determined by Lender;

(c) no Default, which is not reasonably capable of being cured, or Event of
Default has occurred and is continuing or would result after giving effect to
any Advance; or

(d) after giving effect to any Advance, the outstanding principal amount of the
aggregate Revolving Loan would not exceed Borrowing Availability.

The request and acceptance by any Borrower of the proceeds of any Advance shall
be deemed to constitute, as of the date thereof, (i) a representation and
warranty by Borrowers that the conditions in this Section 2.2 have been
satisfied and (ii) a reaffirmation by Borrowers of the cross-guaranty provisions
set forth in Section 12 and of the granting and continuance of Lender’s Liens,
pursuant to the Collateral Documents.

3. REPRESENTATIONS AND WARRANTIES

To induce Lender to make the Revolving Loan, the Credit Parties executing this
Agreement, jointly and severally, make the following representations and
warranties to Lender with respect to all Credit Parties, each and all of which
shall survive the execution and delivery of this Agreement.

3.1 Corporate Existence; Compliance with Law. Each Credit Party (a) is a
corporation or limited liability company duly organized, validly existing and in
good standing under the laws of its respective jurisdiction of incorporation or
organization set forth in the Disclosure Document; (b) is duly qualified to
conduct business and is in good standing in each other jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to result in exposure to losses, damages or liabilities in excess of
$100,000; (c) has the requisite corporate or limited liability company power and
authority and the legal right to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease and to
conduct its business as now, heretofore and proposed to be conducted;
(d) subject to specific representations regarding Environmental Laws, has all
material licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all material notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; (e) is in compliance with its charter and bylaws or
operating agreement, as applicable; and (f) to the best of each Credit Party’s
actual knowledge, is in compliance with and has all licenses required under all
laws, including, without limitation, all applicable consumer credit and
collection laws, except where the failure to be in compliance or have such
licenses could not be reasonably expected to have a Material Adverse Effect; and
(g) subject to specific representations set forth herein regarding ERISA,
Environmental Laws, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

3.2 Executive Offices, Collateral Locations, FEIN. As of the Closing Date, the
current location of each Credit Party’s chief executive office and premises at
which any Collateral is located are set forth in the Disclosure Document, and
none of such locations has changed within the 12 months preceding the Closing
Date. In addition, the Disclosure Document lists the federal employer
identification number of each Credit Party.

3.3 Corporate Power, Authorization, Enforceable Obligations. The execution,
delivery and performance by each Credit Party of the Loan Documents to which it
is a party and the creation of all Liens provided for therein: (a) are within
such Person’s power; (b) have been duly authorized by all necessary corporate or
limited liability company action; (c) do not contravene any provision of such
Person’s charter, bylaws or operating agreement as applicable; (d) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority applicable to such Person; (e) do not conflict with or
result in the breach or termination of, constitute a default under or accelerate
or permit the acceleration of any performance required by, any indenture,
mortgage, deed of trust, lease, agreement or other instrument to which such
Person is a party or by which such Person or any of its property is bound;
(f) do not result in the creation or imposition of any Lien upon any of the
property of such Person other than those in favor of Lender, pursuant to the
Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in
Section 2.1(b), all of which will have been duly obtained, made or complied with
prior to the Closing Date. Each of the Loan Documents has been duly executed and
delivered by each Credit Party that is a party thereto and each such Loan
Document constitutes a legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating or affecting creditors’ rights (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealings.

3.4 Financial Statements and Projections. All Financial Statements have been
prepared in accordance with GAAP consistently applied throughout the periods
covered (except as disclosed therein and except, with respect to unaudited
Financial Statements, for normal year-end audit adjustments) and present fairly
in all material respects the financial position of the Persons covered thereby
as at the dates thereof and the results of their operations and cash flows for
the periods then ended. The following Financial Statements have been Filed with
the Securities and Exchange Commission and are publicly available: The unaudited
balance sheet(s) as at June 30, 2011 and the related statement(s) of income of
Asta Funding and its Subsidiaries, for the nine months then ended, as prepared
by Asta Funding on behalf of the Credit Parties.

3.5 Material Adverse Effect. Between June 30, 2011 and the Closing Date: (a) no
Credit Party has incurred any obligations, contingent or non-contingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments that are outstanding as of the Closing Date and that,
alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, (b) no contract, lease or other agreement or instrument has been
entered into by any Credit Party or has become binding upon any Credit Party’s
assets and no law or regulation applicable to any Credit Party has been adopted
that has had or could reasonably be expected to have a Material Adverse Effect,
and (c) no Credit Party is in default and to the best of

 

12



--------------------------------------------------------------------------------

Borrowers’ knowledge no third party is in default under any material contract,
lease or other agreement or instrument, that alone or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Between June 30, 2011
and the Closing Date no event has occurred, that alone or together with other
events, could reasonably be expected to have a Material Adverse Effect.

3.6 Ownership of Property; Liens. As of the Closing Date, the real estate (“Real
Estate”) listed in the Disclosure Document constitutes all of the real property
owned, leased or subleased, or used by any Credit Party as warehouse, storage or
office space or where assets may otherwise be located, and identifies any such
real property leased from an Affiliate of any Credit Party. No Credit Party owns
any Real Estate, and all leased Real Estate of any Credit Parties is described
on the Disclosure Document. The Disclosure Document further describes any Real
Estate with respect to which any Credit Party is a lessor, sublessor or assignor
as of the Closing Date. Each Credit Party also has good and marketable title to,
or valid leasehold interests in, all of its material personal property and
assets. As of the Closing Date, none of the properties and assets of any Credit
Party are subject to any Liens other than Permitted Encumbrances, and there are
no facts, circumstances or conditions known to any Credit Party that may result
in any Liens (including Liens arising under Environmental Laws) other than
Permitted Encumbrances. The Disclosure Document also describes any purchase
options, rights of first refusal or other similar contractual rights pertaining
to any Real Estate. As of the Closing Date, no portion of any Credit Party’s
Real Estate has suffered any material damage by fire or other casualty loss that
has not heretofore been repaired and restored in all material respects to its
pre-casualty condition or otherwise remedied. As of the Closing Date, all
material permits required to have been issued or appropriate to enable the Real
Estate to be lawfully occupied and used for all of the purposes for which it is
currently occupied and used have been lawfully issued and are in full force and
effect, except where the failure to have any permit will not have a Material
Adverse Effect.

3.7 Labor Matters. As of the Closing Date (a) no strikes or other material labor
disputes against any Credit Party are pending or, to any Credit Party’s
knowledge, threatened; (b) hours worked by and payment made to employees of each
Credit Party comply in all material respects with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matters;
(c) all payments due from any Credit Party for employee health and welfare
insurance have been paid or accrued as a liability on the books of such Credit
Party; (d) except as set forth in the Disclosure Document, no Credit Party is a
party to or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement (and true and complete copies of any agreements described on the
Disclosure Document have been delivered to Lender); (e) there is no organizing
activity involving any Credit Party pending or, to any Credit Party’s knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party’s knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) except as set forth in the Disclosure Document, there are
no material complaints or charges against any Credit Party pending or, to the
knowledge of any Credit Party, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any Credit
Party of any individual.

 

13



--------------------------------------------------------------------------------

3.8 Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
Except as set forth in the Disclosure Document, as of the Closing Date, no
Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Credit Party is owned by each of the
Stockholders and in the amounts set forth in the Disclosure Document. Except as
set forth in the Disclosure Document, there are no outstanding rights to
purchase, options, warrants or similar rights or agreements pursuant to which
any Credit Party may be required to issue, sell, repurchase or redeem any of its
Stock or other equity securities or any Stock or other equity securities of its
Subsidiaries. All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party as of the Closing Date (except for the Obligations) is described in
the Disclosure Document.

3.9 Government Regulation. No Credit Party is an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940. No Credit Party is subject to regulation under any federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Revolving Loan by Lender to
Borrowers, the application of the proceeds thereof and repayment thereof and the
consummation of the Related Transactions will not violate any provision of any
such statute or any rule, regulation or order issued by the Securities and
Exchange Commission.

3.10 Margin Regulations. No Credit Party is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” as such
terms are defined in Regulation U of the Federal Reserve Board as now and from
time to time hereafter in effect (such securities being referred to herein as
“Margin Stock”). No Credit Party owns any Margin Stock, and none of the proceeds
of the Revolving Loan or other extensions of credit under this Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Revolving Loan or other extensions of credit
under this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Credit Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

3.11 Taxes. All tax returns, reports and statements, including information
returns, required by any Governmental Authority (“Tax Returns”) to be filed by
any Credit Party have been filed with the appropriate Governmental Authority
except Tax Returns relating to state and local taxes which do not exceed
$100,000 in the aggregate; but, even then, only if the failure to do so would
not result in material fines, interests, penalties or other Charges; all such
Tax Returns are true, correct and complete in all material respects; and all
Charges have been paid prior to the date on which any fine, penalty, interest or
late charge may be added thereto for nonpayment thereof (or any such fine,
penalty, interest, late charge or loss has been paid), excluding Charges or
other amounts being contested in accordance with Section 5.2(b). There are no
Liens for Charges (other

 

14



--------------------------------------------------------------------------------

than for current Charges not yet due and payable) upon the assets of any Credit
Party. No adjustment relating to such Tax Returns has been proposed formally
(whether verbally or in writing) or informally (in writing) by any Governmental
Authority and, to the knowledge of each Credit Party, no basis exists for any
such adjustment. Proper and accurate amounts have been withheld by each Credit
Party from its respective employees, independent contractors, creditors,
members, partners and other third parties for all periods in compliance in all
material respects with all applicable federal, state, local and foreign laws and
such withholdings have been timely paid to the respective Governmental
Authorities. The Disclosure Document sets forth as of the Closing Date those
taxable years for which any Credit Party’s Tax Returns are currently being
audited by the IRS or any other applicable Governmental Authority, and any
assessments or to the knowledge of any Credit Party, any threatened assessments
in connection with such audit, or otherwise currently outstanding. Except as
described in the Disclosure Document, no Credit Party has executed or filed with
the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any Charges. None of the Credit Parties nor their respective
predecessors are liable to any Governmental Authority for any Charges: (a) under
any agreement (including any tax sharing agreements) or (b) to each Credit
Party’s knowledge, as a transferee. As of the Closing Date, no Credit Party has
agreed or been requested to make any adjustment under IRC Section 481(a), by
reason of a change in accounting method or otherwise, which would have a
Material Adverse Effect.

3.12 ERISA.

(a) The Disclosure Document lists (i) all ERISA Affiliates, (ii) all material
Plans and separately identifies each such Plan as a Title IV Plan, ESOP or other
Pension Plan or as a Welfare Plan, including Retiree Welfare Plans and
(iii) each Multiemployer Plan. Copies of all such listed Plans (other than
Multiemployer Plans), together with a copy of the latest IRS/DOL 5500-series
form for each such Plan, have been delivered or made available to Lender. Except
as disclosed on Schedule 3.12(a), each Qualified Plan has been determined by the
IRS to qualify under Section 401 of the IRC, the trusts created thereunder have
been determined to be exempt from tax under the provisions of Section 501 of the
IRC, and nothing has occurred that would reasonably be expected to cause the
loss of such qualification or tax-exempt status. Each Plan is in material
compliance with its provisions and the applicable provisions of ERISA and the
IRC, including the timely filing of all reports required under the IRC or ERISA,
including the statement required by 29 CFR Section 2520.104-23. Neither any
Credit Party nor ERISA Affiliate has failed to make any contribution or pay any
amount due as required by either Section 412 of the IRC or Section 302 of ERISA.
Neither any Credit Party nor ERISA Affiliate has engaged in a “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the IRC, in
connection with any Plan, that would subject any Credit Party to a material tax
on prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the IRC.

(b) Except as set forth in the Disclosure Document: (i) no Title IV Plan has any
Unfunded Pension Liability, no assets of any Credit Party or ERISA Affiliate are
subject to any Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA, and no event has occurred that could reasonably be expected to result in
the imposition of such Lien; (ii) no ERISA Event or

 

15



--------------------------------------------------------------------------------

event described in Section 4062(e) of ERISA with respect to any Title IV Plan
has occurred or is reasonably expected to occur; (iii) there are no pending, or
to the knowledge of any Credit Party, threatened claims (other than claims for
benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan or any Person as fiduciary or sponsor of any Plan;
(iv) no Credit Party or ERISA Affiliate has incurred or reasonably expects to
incur any liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; (v) within the last five years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041(b)(1) of ERISA, nor
has any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at
any time within the last five years) with Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of
Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined
at such time) with respect to which termination or transfer a Credit Party has a
material unsatisfied liability; (vi) except in the case of any ESOP, Stock of
all Credit Parties and their ERISA Affiliates makes up, in the aggregate, no
more than 10% of fair market value of the assets of any Plan measured on the
basis of fair market value as of the latest valuation date of any Plan; and
(vii) no liability under any Title IV Plan has been satisfied with the purchase
of a contract from an insurance company that is not rated AAA by the Standard &
Poor’s Corporation or an equivalent rating by another nationally recognized
rating agency.

3.13 No Litigation. No action, claim, lawsuit, demand, investigation or
proceeding is now pending or, to the knowledge of any Credit Party, threatened
against any Credit Party, before any Governmental Authority or before any
arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party’s right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
would reasonably be expected to be determined adversely to any Credit Party and
that, if so determined, would reasonably be expected to have a Material Adverse
Effect. Except as set forth on the Disclosure Document, as of the Closing Date
there is no Litigation pending or, to any Credit Party’s knowledge, threatened,
that seeks damages in excess of $1,000,000 with respect to claims for which the
applicable Credit Party has no right of indemnification from the originator or
seller of that Account, or that seeks damages in excess of $1,000,000 with
respect to claims for which the applicable Credit Party has a right of
indemnification from the originator or seller of that Account, or injunctive
relief against, or alleges criminal misconduct of, any Credit Party.

3.14 Brokers. No broker or finder brought about the obtaining, making or closing
of the Revolving Loan or the Related Transactions, and no Credit Party or
Affiliate thereof has any obligation to any Person in respect of any finder’s or
brokerage fees in connection therewith.

3.15 Intellectual Property. As of the Closing Date, each Credit Party owns or
has rights to use all Intellectual Property necessary to continue to conduct its
business as now or heretofore conducted by it or proposed to be conducted by it.
Each Trademark, Copyright and Patent registered with or that is the subject of
an application with the United States Patent and Trademark Office, or its
foreign equivalents, or the United States Copyright Office or its foreign
equivalents, as applicable, and each License is listed, together with
application or registration numbers, as applicable, in the Disclosure Document.
Except as set forth in the Disclosure Document, each

 

16



--------------------------------------------------------------------------------

Credit Party, jointly and severally, represents and warrants that all Patents,
Trademarks and Copyrights which are necessary or material to the operations of
such Credit Party have been registered with the United States Patent and
Trademark Office or its foreign equivalents or the United States Copyright
Office or its foreign equivalents, as applicable. Each Credit Party conducts its
business and affairs without infringement of or interference with any
Intellectual Property of any other Person in any material respect. Except as set
forth in the Disclosure Document, no Credit Party is aware of any infringement
claim by any other Person with respect to any Intellectual Property.

3.16 Full Disclosure. No information contained in this Agreement, any of the
other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time delivered hereunder and no written statement
furnished by or on behalf of any Credit Party to Lender pursuant to the terms of
this Agreement contains or will contain when delivered or furnished any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made. The Liens granted to
Lender, pursuant to the Collateral Documents will at all times be fully
perfected first priority Liens in and to the Collateral described therein,
subject, as to priority, only to Permitted Encumbrances. The projections
included in such information are or will be based on assumptions and estimates
developed by management of the Credit Parties in good faith and considered by
the preparer to be reasonable as of the date such projections are prepared and
are delivered to Lender.

3.17 Environmental Matters.

(a) Except as set forth in the Disclosure Document, as of the Closing Date:
(i) the Real Estate is free of contamination from any Hazardous Material except
for such contamination that would not result in material Environmental
Liabilities; (ii) no Credit Party has caused or suffered to occur any Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate; (iii) the Credit Parties are and have been in compliance with all
Environmental Laws, except for such noncompliance that would not result in
material Environmental Liabilities; (iv) the Credit Parties have obtained, and
are in compliance with, all Environmental Permits required by Environmental Laws
for the operations of their respective businesses as presently conducted or as
proposed to be conducted, except where the failure to so obtain or comply with
such Environmental Permits would not result in material Environmental
Liabilities, and all such Environmental Permits are valid, uncontested and in
good standing; (v) no Credit Party is involved in operations or knows of any
facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any material Environmental Liabilities;
and no Credit Party has permitted any current or former tenant or occupant of
the Real Estate to engage in any such operations; (vi) there is no Litigation
arising under or related to any Environmental Laws, Environmental Permits or
Hazardous Material that seeks damages, penalties, fines, costs or expenses in
excess of $200,000 or injunctive relief against, or that alleges criminal
misconduct by, any Credit Party; and (vii) no notice has been received by any
Credit Party identifying it as a “potentially responsible party” or requesting
information under CERCLA or analogous state statutes, and to the knowledge of
the Credit Parties, there are no facts, circumstances or conditions that may
result in any Credit Party being identified as a “potentially responsible party”
under CERCLA or analogous state statutes.

 

17



--------------------------------------------------------------------------------

(b) The Credit Parties have provided to Lender copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities performed at the request of any
Credit Party or otherwise received by any Credit Party, in each case relating to
any Credit Party.

(c) Each Credit Party hereby acknowledges and agrees that Lender (i) is not now,
and has not ever been, in control of any of the Real Estate or any Credit
Party’s affairs, and (ii) is not authorized by the Loan Documents or otherwise
to influence any Credit Party’s conduct with respect to the ownership, operation
or management of any of its Real Estate or compliance with Environmental Laws or
Environmental Permits.

3.18 Insurance. The Disclosure Document lists all insurance policies of any
nature maintained, as of the Closing Date, for current occurrences by each
Credit Party, as well as a summary of the terms of each such policy.

3.19 Deposit and Disbursement Accounts. The Disclosure Document lists all banks
and other financial institutions at which any Credit Party maintains deposit or
other accounts as of the Closing Date, including any Disbursement Accounts, and
such Schedule correctly identifies the name, address and telephone number of
each depository, the name in which the account is held, a description of the
purpose of the account, and the complete account number therefor.

3.20 Government Contracts. Except as set forth in the Disclosure Document, as of
the Closing Date, no Credit Party is a party to any contract or agreement with
any Governmental Authority and no Credit Party’s Accounts are subject to the
Federal Assignment of Claims Act (31 U.S.C. § 3727) or any similar state or
local law.

3.21 Reserved.

3.22 Servicing Agreements. The Disclosure Document reasonably identifies, as of
the Closing Date, all Servicing Agents involved in the collection of any
Payments, Accounts and Portfolios, except for any Servicing Agent whose
collection of Payments, Accounts and Portfolios, in the aggregate for all Credit
Parties, during any Fiscal Quarter, did not exceed $6,000,000, or whose
collection of Payments, Accounts and Portfolios are not reasonably expected by
Borrowers to exceed $6,000,000 during any Fiscal Quarter (hereinafter called a
“Diminimus Servicing Agent”); provided, however, that the collection of
Payments, Accounts and Portfolios, in the aggregate for all Diminimus Servicing
Agents, during any Fiscal Quarter, shall not exceed $6,000,000.

3.23 Solvency. Both before and after giving effect to (a) the Revolving Loan to
be made or incurred on the Closing Date or such other date as the Revolving Loan
requested hereunder are made or incurred, (b) the disbursement of the proceeds
of the Revolving Loan pursuant to the instructions of Borrower Representative;
(c) the consummation of the other Related Transactions; and (d) the payment and
accrual of all transaction costs in connection with the foregoing, each Borrower
is and will be Solvent.

 

18



--------------------------------------------------------------------------------

3.24 Restrictions on or Relating to Subsidiaries. There does not exist any
encumbrance or restriction on the ability of (a) any Borrower or any Subsidiary
of any Borrower to pay dividends or make any other distributions on its Stock or
any other interest or participation in its profits owned by any Borrower or any
Subsidiary of any Borrower, or to pay any Indebtedness owed to any Borrower or
any Subsidiary of any Borrower, (b) any Borrower or any Subsidiary of any
Borrower to make loans or advances to any Borrower or any Subsidiary of any
Borrower or (c) any Borrower or any Subsidiary of any Borrower to transfer any
of its properties or assets to any Borrower or any Subsidiary of any Borrower,
except for such encumbrances or restrictions existing under or by reason of
(i) applicable law, (ii) the Loan Documents or (iii) the operating agreement of
Pal XVI.

3.25 Disaster Recovery Plan. The Borrowers represent and warrant that the
Disaster Recovery Plan is sufficient to protect the Borrowers in the event of a
disaster. To the extent applicable, the Borrowers hereby collaterally assign to
the Lender all of the Borrowers’ right, title and interest in the Disaster
Recovery Plan and all agreements related thereto.

4. FINANCIAL STATEMENTS AND INFORMATION

4.1 Reports and Notices.

(a) Each Credit Party executing this Agreement hereby agrees that from and after
the Closing Date and until the Termination Date, it shall deliver to Lender the
Financial Statements, notices and other information at the times, to the Persons
and in the manner set forth in Annex E.

(b) Each Credit Party executing this Agreement hereby agrees that, from and
after the Closing Date and until the Termination Date, it shall deliver to
Lender the various Collateral Reports at the times, to the Persons and in the
manner set forth in Annex F.

4.2 Communication with Accountants. Each Credit Party executing this Agreement
authorizes (a) Lender, with consent of Borrower Representative, and (b) so long
as an Event of Default has occurred and is continuing, Lender, to communicate
directly with its independent certified public accountants, including Grant
Thornton LLP, and authorizes and, at Lender’s request, shall request those
accountants to disclose and make available to Lender any and all Financial
Statements and other supporting financial documents, schedules and information
relating to any Credit Party (including copies of any issued management letters)
with respect to the business, financial condition and other affairs of any
Credit Party.

4.3 Annual Audited Statements. A qualification on the audited Financial
Statements of Asta Funding and its Subsidiaries solely as a result of (a) the
Termination Date scheduled to occur in less than one year and/or (b) the failure
to amend the Receivables Financing Agreement in connection with the waiver
originally provided to Palisades Acquisition XVI, LLC (“Pal XVI”) dated as of
December 1, 2008, shall not be deemed to violate the reporting requirements set
forth in paragraph (b) of Annex E to the Credit Agreement.

5. AFFIRMATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:

 

19



--------------------------------------------------------------------------------

5.1 Maintenance of Existence and Conduct of Business. Each material Credit Party
(other than Inactive Subsidiaries) shall: do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and its rights and franchises; continue to conduct its business substantially as
now conducted or as otherwise permitted hereunder; at all times maintain,
preserve and protect material assets and properties useful in the conduct of its
business, and keep the same in good repair, working order and condition in all
material respects (taking into consideration ordinary wear and tear) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices; and
except as permitted by Section 6.4, transact business only in such corporate and
trade names as are set forth in the Disclosure Document.

5.2 Payment of Charges.

(a) Subject to Section 5.2(b), each Credit Party shall pay and discharge or
cause to be paid and discharged promptly all Charges payable by it (other than
Charges that it does not have knowledge of or which do not exceed $250,000 in
the aggregate), including (i) Charges imposed upon it, its income and profits,
or any of its property (real, personal or mixed) and all Charges with respect to
tax, social security and unemployment withholding with respect to its employees,
(ii) lawful claims for labor, materials, supplies and services or otherwise, and
(iii) all storage or rental charges payable to warehousemen or bailees, in each
case, before any thereof shall become past due.

(b) Each Credit Party may in good faith contest, by appropriate proceedings, the
validity or amount of any Charges, Taxes or claims described in Section 5.2(a);
provided, that (i) adequate reserves with respect to such contest are maintained
on the books of such Credit Party, in accordance with GAAP; (ii) no Lien shall
be imposed to secure payment of such Charges (other than payments to
warehousemen and/or bailees) that is superior to any of the Liens securing the
Obligations and such contest is maintained and prosecuted continuously and with
diligence and operates to suspend collection or enforcement of such Charges;
(iii) none of the Collateral becomes subject to forfeiture or loss as a result
of such contest; and (iv) such Credit Party shall promptly pay or discharge such
contested Charges, Taxes or claims and all additional charges, interest,
penalties and expenses, if any, and shall deliver to Lender evidence reasonably
acceptable to Lender of such compliance, payment or discharge, if such contest
is terminated or discontinued adversely to such Credit Party or the conditions
set forth in this Section 5.2(b) are no longer met.

5.3 Books and Records. Each Credit Party shall keep adequate books and records
with respect to its business activities in which proper entries, reflecting all
financial transactions, are made in accordance with GAAP and on a basis
consistent with the Financial Statements described in or attached to the
Disclosure Document.

5.4 Insurance; Damage to or Destruction of Collateral.

(a) The Credit Parties shall, at their sole cost and expense, maintain the
policies of insurance described on the Disclosure Document as in effect on the
date hereof or otherwise in form and amounts and with insurers reasonably
acceptable to Lender, it being acknowledged that the Credit Parties’ insurers as
of the date hereof are reasonably acceptable to Lender. Copies of all

 

20



--------------------------------------------------------------------------------

such policies of insurance shall be delivered to Lender within 30 days of the
Closing Date. Such policies of insurance (or the loss payable and additional
insured endorsements delivered to Lender) shall contain provisions pursuant to
which the insurer agrees to provide 30 days prior written notice to Lender in
the event of any non-renewal, cancellation or amendment of any such insurance
policy. If any Credit Party at any time or times hereafter shall fail to obtain
or maintain any of the policies of insurance required above, or to pay all
premiums relating thereto, Lender may at any time or times thereafter that such
insurance is not in effect obtain and maintain such policies of insurance and
pay such premiums. Lender shall have no obligation to obtain insurance for any
Credit Party or pay any premiums therefor. By doing so, Lender shall not be
deemed to have waived any Default, which is not reasonably capable of being
cured, or Event of Default arising from any Credit Party’s failure to maintain
such insurance or pay any premiums therefor. All sums so disbursed, including
reasonable attorneys’ fees, court costs and other charges related thereto, shall
be payable on demand by Borrowers to Lender and shall be additional Obligations
hereunder secured by the Collateral.

(b) Each Credit Party shall deliver to Lender, in form and substance reasonably
satisfactory to Lender, endorsements to (i) all “All Risk” and business
interruption insurance naming Lender as loss payee, and (ii) all general
liability and other liability policies naming Lender as additional insured. Each
Credit Party irrevocably makes, constitutes and appoints Lender (and all
officers, employees or agents designated by Lender), so long as any Default,
which is not reasonably capable of being cured, or Event of Default has occurred
and is continuing, as such Credit Party’s true and lawful agent and
attorney-in-fact for the purpose of making, settling and adjusting claims under
such “All Risk” policies of insurance, endorsing the name of such Credit Party
on any check or other item of payment for the proceeds of such “All Risk”
policies of insurance and for making all determinations and decisions with
respect to such “All Risk” policies of insurance. Lender shall have no duty to
exercise any rights or powers granted to it pursuant to the foregoing
power-of-attorney. Borrower Representative shall promptly notify Lender of any
loss, damage, or destruction to the Collateral in the amount of $1,000,000 or
more, whether or not covered by insurance or reimbursable under condemnation
provisions. After deducting from such proceeds the expenses, if any, incurred by
Lender in the collection or handling thereof, if no Event of Default has
occurred and is continuing, Lender shall promptly release such proceeds to
Borrowers. If an Event of Default has occurred and is continuing, Lender may, at
its option, either (i) apply such insurance or condemnation proceeds to the
reduction of the Obligations in accordance with Section 1.8 or (ii) permit the
Credit Parties to replace, restore, repair or rebuild the property on terms
acceptable to Lender in its sole discretion; provided, that in the case of
insurance or condemnation proceeds pertaining to any Credit Party that is not a
Borrower, (i) such insurance or condemnation proceeds shall be applied ratably
to all of the Revolving Loan owing by each Borrower, or (ii) permit or require
the applicable Credit Party to use such money, or any part thereof, to replace,
repair, restore or rebuild the Collateral in a diligent and expeditious manner
with materials and workmanship of substantially the same quality as existed
before the loss, damage or destruction.

 

21



--------------------------------------------------------------------------------

5.5 Compliance with Laws. Each Credit Party shall comply with all federal,
state, local and foreign laws and regulations applicable to it, including those
relating to consumer credit, collection laws, licensing requirements, ERISA and
labor matters and Environmental Laws and Environmental Permits, except to the
extent that the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. Borrowers and the
other Credit Parties shall cause any Servicing Agent and other Person (including
any collection agent, agency or attorney) involved in the collection of Accounts
and other Collateral to comply with all federal, state, local and foreign laws
and regulations applicable to it, including those relating to consumer credit,
collection laws, licensing requirements, ERISA and labor matters and
Environmental Laws and Environmental Permits, except to the extent that the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

5.6 Supplemental Disclosure. From time to time as may be reasonably requested by
Lender (which request will not be made more frequently than once each year
absent the occurrence and continuance of a Default, which is not reasonably
capable of being cured, or an Event of Default), the Credit Parties shall
supplement each disclosure contained in the Disclosure Document, or any
representation herein or in any other Loan Document, with respect to any matter
hereafter arising that, if existing or occurring at the date of this Agreement,
would have been required to be set forth or described in the Disclosure Document
or as an exception to such representation or that is necessary to correct any
information in the Disclosure Document or representation which has been rendered
inaccurate thereby (and, in the case of any supplements to the Disclosure
Document, such Disclosure Document shall be appropriately marked to show the
changes made therein); provided, that (a) no such supplement to the Disclosure
Document or representation shall amend, supplement or otherwise modify the term
“Disclosure Document” as used herein or any representation with respect thereto,
or be or be deemed a waiver of any Default or Event of Default resulting from
the matters disclosed therein, except as consented to by Lender in writing,
which consent will not be unreasonably withheld or delayed, (b) no supplement
shall be required or permitted as to representations and warranties that relate
solely to the Closing Date and (c) the requirement to supplement the Disclosure
Document hereto shall be subject to any materiality and other qualifiers set
forth in any representation and warranty.

5.7 Intellectual Property. Each Credit Party will continue to own or have rights
to use all Intellectual Property necessary to continue to conduct its business
as now or heretofore conducted by it or proposed to be conducted by it, and
shall conduct its business and affairs without knowingly infringing or
interfering with any Intellectual Property of any other Person in any material
respect.

5.8 Environmental Matters. Each Credit Party shall and shall cause each Person
within its control to: (a) conduct its operations and keep and maintain its Real
Estate in compliance with all Environmental Laws and Environmental Permits other
than noncompliance that could not reasonably be expected to have a Material
Adverse Effect; (b) implement any and all investigation, remediation, removal
and response actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
and Environmental Permits pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or Release of any Hazardous Material on,
at, in, under, above, to, from or about any of its Real Estate; (c) notify
Lender promptly after such Credit Party becomes aware of any

 

22



--------------------------------------------------------------------------------

violation of Environmental Laws or Environmental Permits or any Release on, at,
in, under, above, to, from or about any Real Estate that could reasonably be
expected to result in any material Environmental Liabilities; and (d) promptly
forward to Lender a copy of any order, notice, request for information or any
communication or report received by such Credit Party in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in material
Environmental Liabilities, in each case whether or not the Environmental
Protection Agency or any Governmental Authority has taken or threatened any
action in connection with any such violation, Release or other matter. If Lender
at any time has a reasonable basis to believe that there may be a violation of
any Environmental Laws or Environmental Permits by any Credit Party or any
Environmental Liability arising thereunder, or a Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate, that, in
each case, could reasonably be expected to have a Material Adverse Effect, then
each Credit Party shall, upon Lender’s written request (i) cause the performance
of such environmental audits including subsurface sampling of soil and
groundwater, and preparation of such environmental reports, at Borrowers’
expense, as Lender may from time to time reasonably request, which shall be
conducted by reputable environmental consulting firms reasonably acceptable to
Lender and shall be in form and substance reasonably acceptable to Lender, and
(ii) permit Lender or its representatives to have access to all Real Estate for
the purpose of conducting such environmental audits and testing as Lender deems
appropriate, including subsurface sampling of soil and groundwater. Borrowers
shall reimburse Lender for the costs of such audit and tests and the same will
constitute a part of the Obligations secured hereunder.

5.9 Landlords’ Agreements, Mortgagee Agreements, Bailee Letters and Real Estate
Purchases. Each Credit Party shall use commercially reasonable efforts to obtain
a landlord’s agreement or bailee letter, as applicable, from the lessor of each
leased or rented real property, mortgagee of owned real property or bailee with
respect to any warehouse facility or other location where Collateral (or
evidence of Collateral) having a value of $1,000,000 or more is stored or
located as of the Closing Date, which agreement or letter shall contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee or bailee
may assert against the Collateral at that location, and shall expressly permit
Lender or its designees to enter upon the premises for purposes of inspecting,
monitoring, examining, removing and rendering inoperable any such Collateral,
and shall otherwise be reasonably satisfactory in form and substance to Lender.
Each Credit Party shall notify Lender in writing of any warehouse facility or
other location where Collateral (or evidence of Collateral) having a value of
less than $250,000 is stored or located as of the Closing Date. Each Credit
Party shall timely and fully pay and perform its obligations under all leases
and other agreements with respect to each leased or rented location or public
warehouse where any Collateral is or may be located. To the extent otherwise
permitted hereunder, if any Credit Party proposes to acquire a fee ownership
interest in Real Estate after the Closing Date, it shall first provide to Lender
a mortgage or deed of trust granting Lender a first priority Lien on such Real
Estate, subject to Permitted Encumbrances, together with environmental audits,
mortgage title insurance commitment, real property survey, local counsel
opinion(s), and, if required by Lender, supplemental casualty insurance and
flood insurance, and such other documents, instruments or agreements reasonably
requested by Lender, in each case, in form and substance reasonably satisfactory
to Lender.

 

23



--------------------------------------------------------------------------------

5.10 ERISA. With respect to each Plan, each Credit Party shall comply in all
material respects with the applicable provisions of ERISA and the IRC, except to
the extent such failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. The Credit Parties
shall furnish to the Lender written notice within 30 Business Days after any
Credit Party knows or has reason to know of: (a) a plan amendment that
materially increases the benefits of any existing Plan, the establishment of any
new Plan providing material additional benefits, or the commencement of material
contributions to any Multiemployer Plan; or (b) an ERISA Event or any event,
whether an ERISA Event or not, that could reasonably be expected to result in
the imposition of a Lien against a Credit Party or an ERISA Affiliate under Code
Section 412 or ERISA Section 302 or 4068, together with a statement of an
officer setting forth the details of such Event and action which the Credit
Parties propose to take with respect thereto. Upon Lender’s written request,
each Credit Party shall furnish to the Lender, within 30 Business Days after the
filing thereof with the Department of Labor, IRS or PBGC, copies of each annual
report (From 5500 series) filed for each Plan and the most recent actuarial
report for each Title IV Plan.

5.11 Servicing Agreements.

(a) Upon the occurrence of a Default, which is not reasonably capable of being
cured, or an Event of Default, without limiting any provision, agreement,
appointment or power of attorney granted in any of the Collateral Documents, the
Credit Parties irrevocably constitute and appoint Lender with full power of
substitution, as Credit Parties’ true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Credit Parties and in
the name of Credit Parties or in its own name, from time to time in Lender’s
discretion, to take any and all appropriate action and to execute and deliver
any and all documents and instruments which may be necessary or desirable to
notify and instruct all Servicing Agents and other Persons (including any
collection agent, agency or attorney) involved in the collections of Accounts
and other Collateral and/or the receipt of any Payments or Collections to
deposit, transfer, and disburse all Payments, Collections and other sums and
amounts directly into an account established and maintained by Lender promptly
after receipt thereof by Servicing Agent or other Person, but in no event later
than the date that is fifteen (15) calendar days after receipt thereof. Lender
agrees to exercise such power-of-attorney only upon the occurrence and during
the continuance of a Default which is not reasonably capable of being cured, or
an Event of Default. Lender shall have no duty to exercise any rights or powers
granted to it pursuant to the foregoing power-of-attorney.

(b) At Lender’s request, upon the occurrence of an Event of Default, the
applicable Credit Party shall give irrevocable written instructions to such
Servicing Agent to make all payments owing to the Credit Party under the
servicing agreement directly to Lender upon receipt of written demand to do so,
and shall assign to Lender, as collateral, all of such Credit Party’s right,
title and interest in and to such servicing agreements.

 

24



--------------------------------------------------------------------------------

(c) The Credit Parties shall, on a Fiscal Quarter basis, notify Lender in
writing of any changes to the information contained on the Disclosure Document
that identifies the Servicing Agents involved in the collection of any Payments,
Accounts and Portfolios.

5.12 Inactive Subsidiaries. None of the Inactive Subsidiaries will perform or
conduct or attempt to perform or conduct any business activities whatsoever,
other than the collection or liquidation of currently owned assets, the proceeds
of which such Inactive Subsidiary shall promptly deliver to Lender.

5.13 Further Assurances. Each Credit Party executing this Agreement agrees that
it shall and shall cause each other Credit Party to, at such Credit Party’s
expense and upon request of Lender, duly execute and deliver, or cause to be
duly executed and delivered, to Lender such further instruments and do and cause
to be done such further acts as may be necessary or proper in the reasonable
opinion of Lender to carry out more effectively the provisions and purposes of
this Agreement or any other Loan Document.

6. NEGATIVE COVENANTS

Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:

6.1 Non-Credit Party Affiliates. Borrowers and Guarantors shall not (i) have or
incur any obligations with respect to any Non-Recourse Non-Credit Party Loan
pursuant to a guarantee, indemnity, put agreement, participation agreement,
surety agreement or other agreement or arrangement, except for servicing
obligations and customary representations, warranties and indemnities by Asta
Funding to the non-recourse lender providing such Non-Recourse Non-Credit Party
Loan and (ii) use the proceeds of any Loans under this Agreement to make any
loan, advance, capital contribution or other investment in a Non-Credit Party
Affiliate.

6.2 Liens. No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to the Collateral except for Permitted Encumbrances.

6.3 Financial Covenants. Borrowers shall not breach or fail to comply with any
of the Financial Covenants.

6.4 Change of Corporate Name or Location; Change of Fiscal Year. No Credit Party
shall (a) change its name as it appears in official filings in the state of its
incorporation or other organization (b) change its chief executive office,
principal place of business, corporate offices or warehouses or locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization, or (e) change its state of incorporation or organization,
in each case without at least 14 days prior written notice to Lender and after
Lender’s written acknowledgment that any reasonable action requested by Lender
in connection therewith, including to continue the perfection of any Liens in
favor of Lender in any Collateral, has been completed or taken, and provided,
that any such new location shall be in the continental United States. No Credit
Party shall change its Fiscal Year without Lender’s prior written consent, which
consent will not be unreasonably withheld.

 

25



--------------------------------------------------------------------------------

7. TERM

7.1 Termination. The financing arrangements contemplated hereby shall be in
effect until the Termination Date, and the Revolving Loan and all other
Obligations shall be automatically due and payable in full on such date,
provided, that, upon Lender’s receipt of Borrowers’ annual audited Financial
Statements, in accordance with and in the manner set forth on Annex E, Lender in
its sole and absolute discretion may offer to extend the term of this Agreement
on terms and conditions acceptable to Lender in its sole and absolute
discretion, provided, further, that, in the event of Lender does not make such
an offer of an extension, the Revolving Loan and all other Obligations shall be
due and payable in full within ninety (90) days of Lender sending a written
notice thereof to Borrower, notwithstanding that such ninety (90) day period may
extend beyond the Termination Date. Notwithstanding the foregoing, Lender may,
at any time and for any or no reason, terminate this Agreement, provided, that,
in the in the event that Lender terminates this Agreement, the Revolving Loan
and all other Obligations shall be due and payable, without premium or penalty,
in full within ninety (90) days of Lender sending a written notice of such
termination of this Agreement to Borrowers.

7.2 Survival of Obligations Upon Termination of Financing Arrangements. Except
as otherwise expressly provided for in the Loan Documents, no termination or
cancellation (regardless of cause or procedure) of any financing arrangement
under this Agreement shall in any way affect or impair the obligations, duties
and liabilities of the Credit Parties or the rights of Lender relating to any
unpaid portion of the Revolving Loan or any other Obligations, due or not due,
liquidated, contingent or unliquidated, or any transaction or event occurring
prior to such termination, or any transaction or event, the performance of which
is required after the Termination Date. Except as otherwise expressly provided
herein or in any other Loan Document, all undertakings, agreements, covenants,
warranties and representations of or binding upon the Credit Parties, and all
rights of Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.12 and 1.13,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.

8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

8.1 Events of Default. The occurrence of any one or more of the following events
(regardless of the reason therefor) shall constitute an “Event of Default”
hereunder:

(a) Any Borrower (i) fails to make any payment of principal of, or interest on,
or Fees owing in respect of, the Revolving Loan or any of the other Obligations
when due and payable, or (ii) fails to pay or reimburse Lender for any expense
reimbursable hereunder or under any other Loan Document within 10 days following
Lender’s written demand for such reimbursement or payment of expenses.

(b) Any Credit Party fails or neglects to perform, keep or observe any of the
provisions of Section 1.3, Section 1.5, Section 5.4(a) (first sentence) or
Section 6, or any of the provisions set forth in Annexes C or G, respectively,
and the same shall remain unremedied for 5 days or more, without any duty on the
part of Lender to give notice to Borrowers of such failure or neglect.

 

26



--------------------------------------------------------------------------------

(c) Any Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for 10 days or more after
written notice of such failure or neglect.

(d) Any Credit Party fails or neglects to perform, keep or observe any other
provision of this Agreement or of any of the other Loan Documents (other than
any provision embodied in or covered by any other subsection of this
Section 8.1) and the same shall remain unremedied for 15 days or more after
written notice of such failure or neglect; provided, however, that with respect
to the provisions of Section 5.2(a), unless such failure or neglect to perform
could reasonably be expected to result in a Material Adverse Effect, the Credit
Parties shall in any event have 5 Business Days, commencing on the date a Senior
Executive or other Person with managerial responsibility has knowledge of such
failure or neglect, within which to cure or remedy such failure or neglect.

(e) A default or breach occurs under any other agreement, document or instrument
to which any Credit Party is a party that is not cured within any applicable
grace period therefor, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness or Guaranteed
Indebtedness (other than the Obligations) of any Credit Party in excess of
$1,000,000 in the aggregate (including (x) undrawn committed or available
amounts and (y) amounts owing to all creditors under any combined or syndicated
credit arrangements), or (ii) causes, or permits any holder of such Indebtedness
or Guaranteed Indebtedness or a trustee to cause, Indebtedness or Guaranteed
Indebtedness or a portion thereof in excess of $1,000,000 in the aggregate to
become due prior to its stated maturity or prior to its regularly scheduled
dates of payment, or cash collateral in respect thereof to be demanded, in each
case, regardless of whether such default is waived, or such right is exercised,
by such holder or trustee.

(f) Any representation or warranty herein or in any Loan Document is untrue or
incorrect in any material respect or any representation or warranty in any
written statement, report, financial statement or certificate made or delivered
to Lender by any Credit Party is untrue or incorrect in any material respect as
of the date when made or deemed made.

(g) Assets of any Credit Party, the aggregate fair market value of which is
$250,000 or more for all Credit Parties, are attached, seized, levied upon or
subjected to a writ or distress warrant, or come within the possession of any
receiver, trustee, custodian or assignee for the benefit of creditors of any
Credit Party and such condition continues for 30 days or more (unless in the
case of any attachment with respect to which the applicable creditor does not
have and no person for the benefit of such creditor has or obtains physical
possession of any assets of any Credit Party, and such claim is being contested
in good faith by such Credit Party or is fully bonded).

(h) A case or proceeding is commenced against any Credit Party seeking a decree
or order in respect of such Credit Party (i) under the Bankruptcy Code, or any
other applicable federal, state or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any

 

27



--------------------------------------------------------------------------------

substantial part of any such Credit Party’s assets, or (iii) ordering the
winding-up or liquidation of the affairs of such Credit Party, and such case or
proceeding shall remain undismissed or unstayed for 30 days or more or a decree
or order granting the relief sought in such case or proceeding shall be entered
by a court of competent jurisdiction.

(i) Any Credit Party (i) files a petition seeking relief under the Bankruptcy
Code, or any other applicable federal, state or foreign bankruptcy or other
similar law, (ii) consents to or fails to contest in a timely and appropriate
manner the institution of proceedings thereunder or the filing of any such
petition or the appointment of or taking possession by a custodian, receiver,
liquidator, assignee, trustee or sequestrator (or similar official) for such
Credit Party or for any substantial part of any such Credit Party’s assets,
(iii) makes an assignment for the benefit of creditors, (iv) takes any action in
furtherance of any of the foregoing; or (v) admits in writing its inability to,
or is generally unable to, pay its debts as such debts become due.

(j) A final judgment or judgments for the payment of an amount in excess of
$500,000 in the aggregate at any time is or are outstanding against one or more
of the Credit Parties and the same are not, within 30 days after the entry
thereof, discharged or execution thereof stayed or bonded pending appeal, or
such judgments are not discharged prior to the expiration of any such stay;
provided, however, that in the event such judgment relates to Accounts for which
such Credit Party has a right of indemnification from the originator or seller
of that Account, then a final judgment or judgments for the payment of an amount
in excess of $1,000,000 in the aggregate at any time is or are outstanding
against one or more of the Credit Parties and the same are not, within 30 days
after the entry thereof, discharged or execution thereof stayed or bonded
pending appeal, or such judgments are not discharged prior to the expiration of
any such stay, provided, that such judgment relates to Accounts for which such
Credit Party is fully indemnified by the originator or seller of that Account.

(k) Any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Credit Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), or any Lien on any
material assets created under any Loan Document ceases to be a valid and
perfected first priority Lien (except as otherwise permitted herein or therein)
in any of the Collateral purported to be covered thereby.

(l) Any Change of Control occurs.

(m) Any default or breach by any Credit Party or any other guarantor, grantor or
pledgor in the observance or performance of any covenant or agreement contained
or incorporated by reference in any Collateral Document and such default shall
continue beyond the grace period, if any, provided in such Collateral Document.

(n) A default or breach by Asta Funding under that certain Undertaking Agreement
dated as of March 2, 2007 made by Asta Funding for the benefit of BMO Capital
Markets Corp., as collateral agent for the benefit of the secured parties under
that certain Receivables Financing

 

28



--------------------------------------------------------------------------------

Agreement dated as of March 2, 2007 by and among Palisades Acquisition XVI, LLC,
as borrower, Palisades Collection, L.L.C., as servicer, Fairway Finance Company,
LLC, as lender, BMO Capital Markets Corp., as administrator and collateral
agent, and Bank of Montreal, as liquidity agent (the “Receivables Financing
Agreement”) that is not cured within any applicable grace period therefor and
which involves damages in excess of $2,000,000 in the aggregate.

(o) A default or breach by Palisades under the Receivables Financing Agreement
or any agreement, document or instrument related thereto to which Palisades is a
party that is not cured within any applicable grace period therefor and which
involves damages in excess of $2,000,000 in the aggregate.

8.2 Remedies.

(a) If any Default, which is not reasonably capable of being cured, or Event of
Default has occurred and is continuing, Lender may, without notice, suspend the
Revolving Loan facility with respect to additional Advances, whereupon any
additional Advances shall be made or incurred in the sole discretion of Lender
so long as such Default, which is not reasonably capable of being cured, or
Event of Default is continuing. If any Default, which is not reasonably capable
of being cured, or Event of Default has occurred and is continuing, Lender may,
without notice except as otherwise expressly provided herein, increase the rate
of interest applicable to the Revolving Loan to the Default Rate.

(b) If any Event of Default has occurred and is continuing, Lender may without
notice: (i) terminate the Revolving Loan facility with respect to further
Advances; (ii) declare all or any portion of the Obligations, including all or
any portion of any Revolving Loan to be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by Borrowers and each other Credit Party; or (iii) exercise any
rights and remedies provided to Lender under the Loan Documents or at law or
equity, including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(h) or (i), the
Revolving Loan facility shall be immediately terminated and all of the
Obligations, including the aggregate Revolving Loan, shall become immediately
due and payable without declaration, notice or demand by any Person.

8.3 Waivers by Credit Parties. Except as otherwise provided for in this
Agreement or by applicable law, each Credit Party waives (including for purposes
of Section 12), to the extent permitted by law: (a) presentment, demand and
protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Lender on which any Credit Party may in any way be liable,
and hereby ratifies and confirms whatever Lender may do in this regard, (b) all
rights to notice and a hearing prior to Lender’s taking possession or control
of, or to Lender’s replevin, attachment or levy upon, the Collateral or any bond
or security that might be required by any court prior to allowing Lender to
exercise any of their remedies, and (c) the benefit of all valuation, appraisal,
marshaling and exemption laws.

 

29



--------------------------------------------------------------------------------

9. ASSIGNMENT AND PARTICIPATIONS

9.1 Assignment and Participations.

(a) Subject to the terms of this Section 9.1, Lender may make an assignment to a
Qualified Assignee of, or sell participations in, at any time or times, the Loan
Documents and the Revolving Loan or any portion thereof or interest therein,
including Lender’s rights, title, interests, remedies, powers or duties
thereunder.

(b) Any participation by Lender of all or any part of the Revolving Loan shall
be made with the understanding that all amounts payable by Borrowers hereunder
shall be determined as if Lender had not sold such participation, and that the
holder of any such participation shall not be entitled to require Lender to take
or omit to take any action hereunder except actions directly affecting (i) any
reduction in the principal amount of, or interest rate or Fees payable with
respect to, any Loan in which such holder participates, (ii) any extension of
the scheduled amortization of the principal amount of any Loan in which such
holder participates or the final maturity date thereof, and (iii) any release of
all or substantially all of the Collateral (other than in accordance with the
terms of this Agreement, the Collateral Documents or the other Loan Documents).
Solely for purposes of Sections 1.10, 1.12, and 1.13, each Borrower acknowledges
and agrees that a participation shall give rise to a direct obligation of
Borrowers to the participant and the participant shall be considered to be a
“Lender”. Except as set forth in the preceding sentence no Borrower or Credit
Party shall have any obligation or duty to any participant.

(c) Reserved.

(d) Each Credit Party executing this Agreement shall assist Lender permitted to
sell assignments or participations under this Section 9.1 as reasonably required
to enable the assigning or selling Lender to effect any such assignment or
participation, including the execution and delivery of any and all agreements,
notes and other documents and instruments as shall be requested and, if
requested by Lender, the preparation of informational materials for, and the
participation of management in meetings with, potential assignees or
participants. Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by them
and all other information provided by them and included in such materials.

(e) Lender may furnish any information concerning Credit Parties in the
possession of Lender from time to time to assignees and participants (including
prospective assignees and participants); provided, that Lender shall obtain from
assignees or participants confidentiality covenants substantially equivalent to
those contained in Section 11.7.

(f) So long as no Event of Default has occurred and is continuing, Lender shall
not assign or sell participations in any portion of its Revolving Loan to a
potential lender or participant, if, as of the date of the proposed assignment
or sale, the assignee Lender or participant would be subject to capital adequacy
or similar requirements under Section 1.13(a), increased costs under
Section 1.13(b), or withholding taxes in accordance with Section 1.12(a).

 

30



--------------------------------------------------------------------------------

10. SUCCESSORS AND ASSIGNS

10.1 Successors and Assigns. This Agreement and the other Loan Documents shall
be binding on and shall inure to the benefit of each Credit Party, Lender and
its respective successors and assigns (including, in the case of any Credit
Party, a debtor-in-possession on behalf of such Credit Party), except as
otherwise provided herein or therein. No Credit Party may assign, transfer,
hypothecate or otherwise convey its rights, benefits, obligations or duties
hereunder or under any of the other Loan Documents without the prior express
written consent of Lender. Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of Lender shall be void. The terms and provisions of this
Agreement are for the purpose of defining the relative rights and obligations of
each Credit Party and Lender with respect to the transactions contemplated
hereby and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.

11. MISCELLANEOUS

11.1 Complete Agreement; Modification of Agreement. The Loan Documents
constitute the complete agreement between the parties with respect to the
subject matter thereof and may not be modified, altered or amended unless the
same shall be in writing and signed by Lender and Borrowers. Any letter of
interest, commitment letter or fee letter or confidentiality agreement, if any,
between any Credit Party and Lender or any of their respective Affiliates,
predating this Agreement and relating to a financing of substantially similar
form, purpose or effect shall be superseded by this Agreement.

11.2 Fees and Expenses. Borrowers shall reimburse Lender for all reasonable
out-of-pocket fees, costs and expenses, including the reasonable fees, costs and
expenses of counsel, consultants, field examiners or other advisors (including
environmental and management consultants and appraisers), incurred in connection
with the negotiation and preparation of the Loan Documents and incurred in
connection with:

(a) the forwarding to Borrowers or any other Person on behalf of Borrowers by
Lender of the proceeds of any Loan (including a wire transfer fee, per wire
transfer, at Lender’s then prevailing wire transfer fee rate);

(b) any amendment, modification or waiver of, consent with respect to, or
termination of, any of the Loan Documents or Related Transactions Documents or
advice in connection with the syndication and administration of the Revolving
Loan made pursuant hereto or its rights hereunder or thereunder;

(c) any litigation, contest, dispute, suit, proceeding or action (whether
instituted by Lender, any Borrower or any other Person and whether as a party,
witness or otherwise) in any way relating to the Collateral, any of the Loan
Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against any or all of the Borrowers or any other Person
that may be obligated to Lender by virtue of the Loan Documents; including any
such litigation, contest, dispute, suit, proceeding or action arising in
connection with any work-out or restructuring of the Revolving Loan during the
pendency of one or more Events of Default; provided, that no Person shall be
entitled to reimbursement under this subsection (c) in respect of any
litigation, contest, dispute, suit, proceeding or action to the extent any of
the foregoing results from such Person’s gross negligence or willful misconduct
(as finally determined by a court of competent jurisdiction);

 

31



--------------------------------------------------------------------------------

(d) during the pendency of one or more Events of Default, any attempt to enforce
any remedies of Lender against any or all of the Credit Parties or any other
Person that may be obligated to Lender by virtue of any of the Loan Documents,
including any such attempt to enforce any such remedies in the course of any
work-out or restructuring of the Revolving Loan during the pendency of one or
more Events of Default;

(e) any workout or restructuring of the Revolving Loan during the pendency of
one or more Events of Default; and

(f) subject to the provisions and terms contained in Section 1.11 hereof
relative to the payment of costs incurred in conducting field examinations,
efforts to (i) monitor the Revolving Loan or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral;

including, as to each of subsections (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.2, all of
which shall be payable, on demand, by Borrowers to Lender. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.

11.3 No Waiver. Lender’s failure, at any time or times, to require strict
performance by the Credit Parties of any provision of this Agreement or any
other Loan Document shall not waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance herewith or therewith.
Any suspension or waiver of an Event of Default shall not suspend, waive or
affect any other Event of Default whether the same is prior or subsequent
thereto and whether the same or of a different type. Subject to the provisions
of Section 11.1, none of the undertakings, agreements, warranties, covenants and
representations of any Credit Party contained in this Agreement or any of the
other Loan Documents and no Default or Event of Default by any Credit Party
shall be deemed to have been suspended or waived by Lender, unless such waiver
or suspension is by an instrument in writing signed by an officer of or other
authorized employee of Lender, and directed to Borrowers specifying such
suspension or waiver.

11.4 Remedies. Lender’s rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Lender may
have under any other agreement, including the other Loan Documents, by operation
of law or otherwise. Recourse to the Collateral shall not be required.

 

32



--------------------------------------------------------------------------------

11.5 Severability. Wherever possible, each provision of this Agreement and the
other Loan Documents shall be interpreted in such a manner as to be effective
and valid under applicable law, but if any provision of this Agreement or any
other Loan Document shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement or such other Loan Document.

11.6 Conflict of Terms. Except as otherwise provided in this Agreement or any of
the other Loan Documents by specific reference to the applicable provisions of
this Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.

11.7 Confidentiality. Lender agrees to use commercially reasonable efforts
(equivalent to the efforts Lender applies to maintaining the confidentiality of
its own confidential information) to maintain as confidential all confidential
information provided to them by the Credit Parties for a period of 2 years
following receipt thereof, except that Lender may disclose such information on a
confidential “need to know” basis (a) to Persons employed or engaged by Lender;
(b) to any bona fide assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 11.7 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to Persons employed or
engaged by it as described in subsection (a) above); (c) as required or
requested by any Governmental Authority or reasonably believed by Lender to be
compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any Litigation to which Lender is a party; (f) that ceases to
be confidential through no fault of Lender; or (g) to Persons that are approved
in writing by Borrower Representative.

Notwithstanding anything to the contrary set forth herein or in any other
agreement to which the parties hereto are parties or by which they are bound,
the obligations of confidentiality contained herein and therein, as they relate
to the transactions contemplated by the Agreement and the other loan documents
(the “Transaction”), shall not apply to the federal tax structure or federal tax
treatment of the Transaction, and each party hereto (and any employee,
representative, agent of any party hereto) may disclose to any and all persons,
without limitation of any kind, the federal tax structure and federal tax
treatment of the Transaction. The preceding sentence is intended to cause the
Transaction to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the IRC
and shall be construed in a manner consistent with such purpose. In addition,
each party hereto acknowledges that it has no proprietary or exclusive rights to
the federal tax structure of the Transaction or any federal tax matter or
federal tax idea related to the Transaction.

 

33



--------------------------------------------------------------------------------

11.8 GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE CITY OF NEW YORK, NEW
YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN THE CREDIT PARTIES AND LENDER PERTAINING TO THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED, THAT LENDER AND THE
CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY; PROVIDED, FURTHER, THAT
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF LENDER. EACH CREDIT PARTY EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY WAIVES ANY OBJECTION
THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH
CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX I OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR 5 DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID.

11.9 Notices. Except as otherwise provided herein, whenever it is provided
herein that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other parties, or whenever any of the parties desires to give or serve upon any
other parties any communication with respect to this Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be deemed to have been validly served, given or
delivered: (a) upon the earlier of actual receipt and 5 days after deposit in
the United States Mail, registered or certified mail, return receipt requested,
with proper postage prepaid; (b) upon transmission, when sent by telecopy or
other similar facsimile transmission (with such telecopy or facsimile promptly
confirmed by delivery of a copy by personal delivery or United States Mail as
otherwise provided in this Section

 

34



--------------------------------------------------------------------------------

11.9); (c) 1 Business Day after deposit with a reputable overnight courier with
all charges prepaid or (d) when delivered, if hand-delivered by messenger, all
of which shall be addressed to the party to be notified and sent to the address
or facsimile number indicated in Annex I or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than Borrower Representative or Lender) designated in Annex I to
receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.

11.10 Section Titles. The Section titles and Table of Contents contained in this
Agreement are and shall be without substantive meaning or content of any kind
whatsoever and are not a part of the agreement between the parties hereto.

11.11 Counterparts. This Agreement may be executed in any number of separate
counterparts, each of which shall collectively and separately constitute one
agreement.

11.12 WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, BETWEEN LENDER AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED WITH,
RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

11.13 Press Releases and Related Matters. Each Credit Party executing this
Agreement agrees that neither it nor its Affiliates will in the future issue any
press releases or other public disclosure (i) using the name of BLUSA or its
affiliates or, (ii) other than standard disclosures associated with its
financial reporting or other similar, ordinary course of business disclosures,
referring to this Agreement, the other Loan Documents or the Related
Transactions Documents without at least 2 Business Days’ prior notice to BLUSA
and without obtaining BLUSA’s prior written consent unless (and only to the
extent that) such Credit Party or Affiliate is required to do so under law and
then, in any event, such Credit Party or Affiliate will consult with BLUSA
before issuing such press release or other public disclosure. Each Credit Party
consents to the publication by Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement.
Lender reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

 

35



--------------------------------------------------------------------------------

11.14 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Borrower
for liquidation or reorganization, should any Borrower become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Borrower’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

11.15 Advice of Counsel. Each of the parties represents to each other party
hereto that it has discussed this Agreement and, specifically, the provisions of
Sections 11.8 and 11.12, with its counsel.

11.16 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.17 Lender for Service. Each Credit Party hereby appoints, and Borrower
Representative hereby accepts the appointment of, Borrower Representative,
located at 210 Sylvan Avenue, Englewood Cliffs, New Jersey 07632 as the agent
for service of process for such Credit Party solely in connection with the Loan
Documents. Such appointment shall not be terminated by Borrower Representative
or any Credit Party without the prior written consent of Lender.

11.18 Acknowledgment of Discretionary Facility. Each Credit Party hereby
acknowledges, confirms and agrees that the continuing availability of Advances
is at all times subject to Lender’s sole and absolute discretion, and nothing in
this Agreement or any other Loan Document, including, without limitation, the
enumeration in this Agreement or any other Loan Document of specific Events of
Default, conditions and/or covenants shall be construed to qualify, define or
otherwise limit Lender’s right, power, or ability, at any time, to (a) terminate
this Agreement without prior notice, (b) demand immediate payment of all
Obligations or (c) deny any request for an Advance or other extension of credit
or financial accommodation. Each Credit Party hereby further acknowledges,
confirms and agrees that any Credit Party’s breach of or Default under any
condition or covenant enumerated in this Agreement or any other Loan Document is
not the only basis for demand to be made or for a request for an Advance or
other extension of credit or financial accommodation to be denied, as Borrowers’
obligation to make payment shall at all times remain a demand obligation.
Notwithstanding anything herein to the contrary, this Agreement does not create
a commitment or obligation to lend by Lender, and each Credit Party
acknowledges, confirms and agrees that Lender has no obligation to make any
Advance or other extension of credit or financial accommodation to Borrowers.

 

36



--------------------------------------------------------------------------------

12. CROSS-GUARANTY; SUBORDINATION

12.1 Cross-Guaranty. Each Borrower hereby agrees that such Borrower is jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Lender and its respective successors and assigns, the full and prompt payment
(whether at stated maturity, by acceleration or otherwise) and performance of,
all Obligations owed or hereafter owing to Lender by each other Borrower. Each
Borrower agrees that its guaranty obligation hereunder is a continuing guaranty
of payment and performance and not of collection, that its obligations under
this Section 12 shall not be discharged until payment and performance, in full,
of the Obligations has occurred, and that its obligations under this Section 12
shall be absolute and unconditional, irrespective of, and unaffected by,

(a) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which any Borrower is or may become a
party;

(b) the absence of any action to enforce this Agreement (including this
Section 12) or any other Loan Document or the waiver or consent by Lender with
respect to any of the provisions thereof;

(c) the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Lender in respect thereof (including the release of any such
security);

(d) the insolvency of any Credit Party; or

(e) any other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.

12.2 Waivers by Borrowers. Each Borrower expressly waives all rights it may have
now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Lender to marshal assets or to proceed in
respect of the Obligations guaranteed hereunder against any other Credit Party,
any other party or against any security for the payment and performance of the
Obligations before proceeding against, or as a condition to proceeding against,
such Borrower. It is agreed among each Borrower and Lender that the foregoing
waivers are of the essence of the transaction contemplated by this Agreement and
the other Loan Documents and that, but for the provisions of this Section 12 and
such waivers, Lender would decline to enter into this Agreement.

 

37



--------------------------------------------------------------------------------

12.3 Benefit of Guaranty. Each Borrower agrees that the provisions of this
Section 12 are for the benefit of Lender and its successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Borrower and Lender, the obligations of such other Borrower under the Loan
Documents.

12.4 Subordination of Subrogation, Etc. Notwithstanding anything to the contrary
in this Agreement or in any other Loan Document, and except as set forth in
Section 12.9, each Borrower hereby expressly and irrevocably subordinates to
payment of the Obligations any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Obligations are indefeasibly paid in full in cash. Each
Borrower acknowledges and agrees that this subordination is intended to benefit
Lender and shall not limit or otherwise affect such Borrower’s liability
hereunder or the enforceability of this Section 12, and that Lender and its
successors and assigns are intended third party beneficiaries of the waivers and
agreements set forth in this Section 12.4.

12.5 Election of Remedies. If Lender may, under applicable law, proceed to
realize its benefits under any of the Loan Documents giving Lender a Lien upon
any Collateral, whether owned by any Borrower or by any other Person, either by
judicial foreclosure or by non-judicial sale or enforcement, Lender may, at its
sole option, determine which of its remedies or rights it may pursue without
affecting any of its rights and remedies under this Section 12. If, in the
exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
any Borrower or any other Person, whether because of any applicable laws
pertaining to “election of remedies” or the like, each Borrower hereby consents
to such action by Lender and waives any claim based upon such action, even if
such action by Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Lender. Any election of remedies that results in the denial or impairment of the
right of Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. In the event Lender shall bid at any foreclosure or trustee’s sale
or at any private sale permitted by law or the Loan Documents, Lender may bid
all or less than the amount of the Obligations and the amount of such bid need
not be paid by Lender but shall be credited against the Obligations owing to it.
The amount of the successful bid at any such sale, whether Lender or any other
party is the successful bidder, shall be conclusively deemed to be the fair
market value of the Collateral and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Section 12, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.

12.6 Limitation. Notwithstanding any provision herein contained to the contrary,
each Borrower’s liability under this Section 12 (which liability is in any event
in addition to amounts for which such Borrower is primarily liable under
Section 1) shall be limited to an amount not to exceed as of any date of
determination the amount that could be claimed by Lender from such Borrower
under this Section 12 without rendering such claim void or voidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such
Borrower’s right of contribution and indemnification from each other Borrower
under Section 12.7.

 

38



--------------------------------------------------------------------------------

12.7 Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Borrower shall make a payment under this Section 12
of all or any of the Obligations (other than the Revolving Loan made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of this
Agreement, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Borrower
shall be equal to the maximum amount of the claim that could then be recovered
from such Borrower under this Section 12 without rendering such claim void or
voidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 12.7 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Revolving Loan
made directly or indirectly to that Borrower and accrued interest, Fees and
expenses with respect thereto for which such Borrower shall be primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Borrowers against other Credit Parties under
this Section 12.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of this Agreement.

12.8 Liability Cumulative. The liability of Borrowers under this Section 12 is
in addition to and shall be cumulative with all liabilities of each Borrower to
Lender under this Agreement and the other Loan Documents to which such Borrower
is a party or in respect of any Obligations or obligation of the other Borrower,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

39



--------------------------------------------------------------------------------

12.9 Subordination.

(a) Each Credit Party executing this Agreement covenants and agrees that the
payment of all indebtedness, principal, interest (including interest which
accrues after the commencement of any case or proceeding in bankruptcy, or for
the reorganization of any Credit Party), fees, charges, expenses, attorneys’
fees and any other sum, obligation or liability owing by any other Credit Party
to such Credit Party, including any intercompany trade payables or royalty or
licensing fees (collectively, the “Intercompany Obligations”), is subordinated,
to the extent and in the manner provided in this Section 12.9, to the prior
payment in full of all Obligations (herein, the “Senior Obligations”) and that
the subordination is for the benefit of Lender may enforce such provisions
directly, provided, that regularly scheduled payments under Intercompany
Obligations may be made so long as no Default, which is not reasonably capable
of being cured, or Event of Default has occurred and is continuing.

(b) Each Credit Party executing this Agreement hereby (i) authorizes Lender to
demand specific performance of the terms of this Section 12.9, whether or not
any other Credit Party shall have complied with any of the provisions hereof
applicable to it, at any time when such Credit Party shall have failed to comply
with any provisions of this Section 12.9 which are applicable to it and
(ii) irrevocably waives any defense based on the adequacy of a remedy at law,
which might be asserted as a bar to such remedy of specific performance.

(c) Upon any distribution of assets of any Credit Party in any dissolution,
winding up, liquidation or reorganization (whether in bankruptcy, insolvency or
receivership proceedings or upon an assignment for the benefit of creditors or
otherwise):

(i) Lender shall first be entitled to receive payment in full in cash of the
Senior Obligations before any Credit Party is entitled to receive any payment on
account of the Intercompany Obligations.

(ii) Any payment or distribution of assets of any Credit Party of any kind or
character, whether in cash, property or securities, to which any other Credit
Party would be entitled except for the provisions of this Section 12.9(c), shall
be paid by the liquidating trustee or agent or other Person making such payment
or distribution directly to the Lender, to the extent necessary to make payment
in full of all Senior Obligations remaining unpaid after giving effect to any
concurrent payment or distribution or provisions therefor to Lender.

(iii) In the event that notwithstanding the foregoing provisions of this
Section 12.9(c), any payment or distribution of assets of any Credit Party of
any kind or character, whether in cash, property or securities, shall be
received by any other Credit Party on account of the Intercompany Obligations
before all Senior Obligations are paid in full, such payment or distribution
shall be received and held in trust for and shall be paid over to the Lender for
application to the payment of the Senior Obligations until all of the Senior
Obligations shall have been paid in full, after giving effect to any concurrent
payment or distribution or provision therefor to Lender.

(d) No right of Lender or any other present or future holders of any Senior
Obligations to enforce the subordination provisions herein shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
any Credit Party or by any act or failure to act, in good faith, by any such
holder, or by any noncompliance by any Credit Party with the terms hereof,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with.

[Signature Pages to Follow]

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

   

BORROWERS:

ASTA FUNDING ACQUISITION I, LLC

ASTA FUNDING ACQUISITION II, LLC

PALISADES COLLECTION, L.L.C.

PALISADES ACQUISITION I, LLC

PALISADES ACQUISITION II, LLC

PALISADES ACQUISITION IV, LLC

PALISADES ACQUISITION VIII, LLC

PALISADES ACQUISITION IX, LLC

PALISADES ACQUISITION X, LLC

CLIFFS PORTFOLIO ACQUISITION I, LLC

SYLVAN ACQUISITION I, LLC

OPTION CARD, LLC

    By:  

/s/ Gary Stern

    Name:  

Gary Stern

    Title:  

President and CEO

[Signatures continued on next page]

 

41



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

   

GUARANTORS:

ASTA FUNDING, INC.

    By:  

/s/ Gary Stern

    Name:   Gary Stern     Title:   President and CEO

 

   

COMPUTER FINANCE, LLC

ASTAFUNDING.COM, LLC

ASTA COMMERCIAL, LLC

VATIV RECOVERY SOLUTIONS, LLC

PALISADES ACQUISITION XI, LLC

PALISADES ACQUISITION XII, LLC

PALISADES ACQUISITION XIII, LLC

PALISADES ACQUISITION XIV, LLC

PALISADES ACQUISITION XV, LLC

PALISADES ACQUISITION XVII, LLC

PALISADES ACQUISITION XVIII, LLC

PRESTIGA FUNDING, LLC

    By:  

/s/ Gary Stern

    Name:   Gary Stern     Title:   President and CEO

[Signatures continued on next page]

 

42



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

   

LENDER:

BANK LEUMI USA

    By:  

/s/ Ignatius Marotta

    Name:  

Ignatius Marotta VP

    Title:   Its Duly Authorized Signatory

 

    By:  

/s/ Paul J. De Chagas

    Name:  

Paul J. De Chagas VP

    Title:   Its Duly Authorized Signatory

Loan Agreement

 

43



--------------------------------------------------------------------------------

ANNEX A (RECITALS)

TO

LOAN AGREEMENT

DEFINITIONS

Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings, and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:

“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper, Instruments
or General Intangibles (including a payment intangible).

“Accounting Changes” has the meaning ascribed thereto in Annex G.

“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts, consumer accounts and other forms of
obligations (including any such obligations that may be characterized as an
account or contract right under the Code), (b) all of each Credit Party’s rights
in, to and under all services, (c) all rights to payment due to any Credit Party
for property sold, leased, licensed, assigned or otherwise disposed of, for a
policy of insurance issued or to be issued, for a secondary obligation incurred
or to be incurred, for energy provided or to be provided, for the use or hire of
a vessel under a charter or other contract, arising out of the use of a credit
card or charge card, or for services rendered or to be rendered by such Credit
Party or in connection with any other transaction (whether or not yet earned by
performance on the part of such Credit Party), (d) all health care insurance
receivables and (e) all collateral security of any kind, given by any Account
Debtor or any other Person with respect to any of the foregoing. The term
Accounts shall also include forms of obligations evidenced by Chattel Paper or
Instruments and Accounts relating to Auto Loans and Consumer Loans.

“Advance” or “Advances” has the meaning ascribed to it in Section 1.1(a).

“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person’s officers, directors, joint venturers (except with respect to the joint
venturer, EMCC, Inc., and any other joint venture approved by Lender, which
approval shall not be unreasonably withheld) and partners (d) in the case of
Borrowers, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of any Borrower, and (e) an entity that is wholly
owned by Asta Funding and is engaged in the business of acquiring and/or
managing



--------------------------------------------------------------------------------

Portfolios and executes and delivers to Lender an Affiliate Guaranty and an
Affiliate Security Agreement. For the purposes of this definition, “control” of
a Person shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of its management or policies, whether through the
ownership of voting securities, by contract or otherwise; provided, however,
that the term “Affiliate” shall specifically exclude Lender.

“Affiliate Guaranty” means a guaranty, in form acceptable to Lender at the time
of execution, executed by an Affiliate of all of the Obligations.

“Affiliate Security Agreement” means a security agreement, in form acceptable to
Lender at the time of execution, executed by an Affiliate granting to Lender a
security interest in and lien on its Collateral.

“Agreement” means this Loan Agreement by and among Borrowers, the other Credit
Parties party hereto and BLUSA, as the same may be amended, supplemented,
restated or otherwise modified from time to time.

“Allocable Amount” has the meaning ascribed to it in Section 12.7(a).

“Appendices” has the meaning ascribed to it in the recitals to the Agreement.

“Asta Funding” means Asta Funding, Inc.

“Auto Contract” means any agreement or contract or other evidence of debt
executed by an Account Debtor in connection with an Auto Loan and any amendments
thereto.

“Auto Loan” means all automobile loans or leases presently and hereafter owned
by Borrowers, set forth in a written report or in computer discs, from time to
time, delivered to Lender, which computer discs shall be in the current format
or any other format acceptable to Lender, together with each Auto Contract,
chattel paper, instrument, document, general intangible, guarantee and all
collateral security held with respect to such loans.

“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.

“BLUSA” means Bank Leumi USA, a New York bank.

“Books and Records” means all records, in any format whatsoever and the computer
software, programs and access codes, relating to each Consumer Loan and the
Collateral.

“Borrower Representative” means Palisades in its capacity as Borrower
Representative pursuant to the provisions of Section 1.1(c).

“Borrowers” and “Borrower” have the respective meanings ascribed thereto in the
preamble to the Agreement.

“Borrowing Availability” means as of any date of determination as to all
Borrowers, an amount equal to (i) the Maximum Revolving Loan Amount less
(ii) any outstanding Loans made pursuant to the terms of this Agreement.

“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the State of New York.

 

A-2



--------------------------------------------------------------------------------

“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto that have a useful life of more than one year
and that are required to be capitalized under GAAP.

“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Cash Collateral Account” has the meaning ascribed to it Annex B.

“Cash Equivalent Investments” means investments deposited with Lender which can
easily, readily and quickly be converted into cash, including Treasury bills
(T-bills), money market funds, short-term certificates of deposit, U.S.
Government Securities, and savings accounts.

“Change of Control” means any event, transaction or occurrence as a result of
which (a) Asta Funding ceases to own and control all of the economic and voting
rights associated with all of the outstanding capital Stock of the Borrowers,
except Cliffs, (b) Palisades ceases to own and control all of the economic and
voting rights associated with all of the outstanding capital Stock of Cliffs,
(c) during any period of twelve consecutive calendar months, individuals who at
the beginning of such period constituted the board of directors of Asta Funding
(together with any new directors whose election by the board of directors of
Asta Funding or whose nomination for election by the Stockholders of Asta
Funding was approved by a vote of the majority of the directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason other than death or disability to constitute a majority of the directors
then in office, (d) Gary Stern shall no longer be acting as the president, chief
executive officer or manager of the Borrowers having substantially the same
duties and responsibilities as on the Closing Date, unless the Borrowers shall
have within a reasonable period of time not to exceed 180 days obtained a
successor of at least comparable background, experience and ability who is
reasonably acceptable to the Lender, or (e) any two of the Senior Executives
shall no longer be members of the Borrowers’ senior management having
substantially the same duties and responsibilities as on the Closing Date,
unless the Borrowers shall have within a reasonable period of time not to exceed
180 days obtained successors of at least comparable background, experience and
ability who are reasonably acceptable to the Lender. For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party’s ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party’s business.

 

A-3



--------------------------------------------------------------------------------

“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party.

“Cliffs” means Cliffs Portfolio Acquisition I, LLC.

“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with the Agreement, the other Loan Documents and the transactions
contemplated thereunder, substantially in the form attached hereto as Annex D.

“Closing Date” means December 30, 2011.

“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Articles or Divisions 1 and 9 shall govern;
provided, further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Lender’s Lien on any Collateral is governed by the Uniform
Commercial Code as enacted and in effect in a jurisdiction other than the State
of New York, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes of the provisions
thereof relating to such attachment, perfection, priority or remedies and for
purposes of definitions related to such provisions.

“Collateral” means the property covered by the Security Agreement and the other
Collateral Documents and any other property, real or personal, tangible or
intangible, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of Lender to secure the
Obligations.

“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, and all similar agreements entered into guaranteeing payment of, or
granting a Lien upon property as security for payment of, the Obligations.

“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.

“Collection Account” means that certain account of Lender, account number
0125540101 in the name of Lender in New York, New York ABA No. 026002794, or
such other account as may be specified in writing by Lender as the “Collection
Account”.

“Collection Report” means a report in detail satisfactory to Lender as to all
Collections received during each month and the Account or Consumer Loan to which
it applies, and including the computer discs containing all of the information
contained therein.

 

A-4



--------------------------------------------------------------------------------

“Collections” mean all Payments actually received and collected by or on behalf
of the Borrowers, any Credit Party or any Servicing Agent with respect to any
Consumer Loan, which is included in the Collateral and is remitted to the Lender
as provided in this Agreement.

“Compliance Certificate” has the meaning ascribed to it in Annex E.

“Consumer Loans” means all Credit Card Receivables, Auto Loans, Telecom
Receivables and any other type of consumer loan acceptable to Lender now or
hereafter owned or held by the Borrowers.

“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.

“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.

“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.

“Credit Card Receivables” means each of the performing and non-performing credit
card receivables and/or loans presently and hereafter owned by Borrowers, as
fully set forth in a computer disc delivered to Lender, which shall be in a
format reasonably acceptable to the Lender, whether such is deemed to consist of
accounts or general intangibles under the Code, together with any chattel paper,
instrument, document, general intangible, guarantee and other collateral
security held by Borrowers with respect to such receivables and/or loans,
together with the proceeds thereof.

“Credit Parties” means each Guarantor, each Borrower, and each of their
respective Subsidiaries, except Non-Credit Party Affiliates.

“Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.

“Default Rate” has the meaning ascribed to it in Section 1.4(d).

“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.

“Diminimus Servicing Agent” has the meaning ascribed to it in Section 3.22(d).

 

A-5



--------------------------------------------------------------------------------

“Disaster Recovery Plan” means the report entitled Information Technology dated
July 15, 2009 prepared for Asta by Sunguard Availability Services, in the form
delivered to Lender prior to the date of this Agreement, and modifications
thereto as may be implemented by Borrowers in the ordinary course of business
which, if material, shall be provided to Lender in writing promptly upon
implementation.

“Disclosure Document” means the document dated as of the date hereof by
Borrowers and all other Credit Parties signatory to the Agreement with respect
to certain disclosures made to Lender in the Agreement, as may be modified from
time to time as provided in the Agreement. All disclosures, representations and
warranties contained in the Disclosure Document shall be acceptable to Lender.

“Documents” means all “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.

“Dollars” or “$” means lawful currency of the United States of America.

“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, net income minus extraordinary gains plus interest, depreciation,
amortization, income taxes, accrued stock option compensation expense and
extraordinary losses.

“Effective Date” means the date on which the Agreement shall become effective,
which shall be the date on which (i) Borrowers and Guarantors, along with Lender
shall have executed and delivered the Agreement and the other Loan Documents,
and (ii) all of the conditions precedent to the effectiveness of the Agreement,
including, without limitation, the conditions precedent set forth in Section 2,
and the conditions set forth in Annex D, shall have been satisfied and performed
in a manner reasonably acceptable to Lender.

“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, and regulations in effect, and any
applicable judicial or administrative interpretation thereof, including any
applicable judicial or administrative order, consent decree, order or judgment,
imposing liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation). Environmental Laws
include the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous Materials
Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.); the
Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et seq.);
the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic Substance
Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C. §§ 7401 et
seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.); the
Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and the Safe
Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all regulations
promulgated thereunder, and all analogous state, local and foreign counterparts
or equivalents and any transfer of ownership notification or approval statutes.

“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses

 

A-6



--------------------------------------------------------------------------------

(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.

“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.

“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party’s machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.

“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within 30 days; (g) any other
event or condition that could reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the termination of a
Multiemployer Plan under Section 4041A of ERISA or the reorganization or
insolvency of a Multiemployer Plan under Section 4241 or 4245 of ERISA; or
(i) the revocation or threatened

 

A-7



--------------------------------------------------------------------------------

revocation of a Qualified Plan’s qualification or tax exempt status; or (j) the
termination of a Plan described in Section 4064 of ERISA; but in each such case,
only if and to the extent it could be reasonably be expected to result (directly
or indirectly, individually or in the aggregate) in a Material Adverse Effect.

“ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

“Event of Default” has the meaning ascribed to it in Section 8.1.

“Existing Debt” has the meaning ascribed to it in the recitals to the Agreement.

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight Federal funds transactions among members of
the Federal Reserve System, as determined by Lender in its sole discretion,
which determination shall be final, binding and conclusive (absent manifest
error).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Fees” means any and all fees payable to Lender pursuant to the Agreement or any
of the other Loan Documents.

“Financial Covenants” means the financial covenants set forth in Annex G.

“Financial Statements” means the consolidated (together with consolidating
worksheets) income statements, statements of cash flows and balance sheets of
Asta Funding delivered in accordance with Section 3.4 and Annex E.

“First Adjustment Date” has the meaning assigned to it in Section 1.4(a).

“Fiscal Month” means any of the monthly accounting periods of Borrowers.

“Fiscal Quarter” means any of the quarterly accounting periods of Borrowers,
ending on March 31, June 30, September 30 and December 31 of each year.

“Fiscal Year” means any of the annual accounting periods of Borrowers ending on
September 30 of each year, subject to any change in the Fiscal Year permitted
under the Agreement.

“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.

“GAAP” means generally accepted accounting principles in the United States of
America consistently applied, as such term is further defined in Annex G.

“General Intangibles” means all “general intangibles,” as such term is defined
in the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, including, without
limitation, Non-Recourse Investments,

 

A-8



--------------------------------------------------------------------------------

licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash, Instruments and other property in
respect of or in exchange for pledged Stock and Investment Property, rights of
indemnification, all books and records, correspondence, credit files, invoices
and other papers, including without limitation all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Credit Party or any computer bureau or service company from time to time acting
for such Credit Party.

“Goods” means all “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

“Guaranteed Indebtedness” means as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such arrangement from loss (other
than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum stated or determinable
amount for which such Person may be liable pursuant to the terms of the
instrument embodying such Guaranteed Indebtedness, or, if not stated or
determinable, the maximum reasonably anticipated liability (assuming full
performance) in respect thereof.

“Guaranty” means the guaranty of even date herewith executed by Asta Funding and
each Subsidiary of a Borrower in favor of Lender.

 

A-9



--------------------------------------------------------------------------------

“Guaranties” means the Guaranty and any other guaranty executed by any Guarantor
in favor of Lender in respect of the Obligations.

“Guarantors” means each Guarantor and Additional Guarantor described in the
preamble to this Amendment, each Subsidiary of any Borrower that is not a
Borrower, and each other Person, if any, that executes a guaranty or other
similar agreement in favor of Lender in connection with the transactions
contemplated by the Amendment and the other Loan Documents.

“Guarantor Payment” has the meaning ascribed to it in Section 12.7(a).

“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB’s),
or any radioactive substance.

“Inactive Subsidiaries” means AstaFunding.Com, LLC, Asta Commercial, LLC,
Palisades Acquisition V, LLC, Palisades Acquisition VI, LLC, Palisades
Acquisition VI, LLC, Asta Funding Acquisition IV, LLC, Citizens Lending Group
LLC and Ventura Services, LLC.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are unsecured and not overdue by more than 6 months unless being contested in
good faith, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured,
(c) all obligations evidenced by notes, bonds, debentures or similar
instruments, (d) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all Capital Lease Obligations and the present value (discounted
at the Prime Rate as in effect on the Closing Date) of future rental payments
under all synthetic leases, (f) all obligations of such Person under commodity
purchase or option agreements or other commodity price hedging arrangements, in
each case whether contingent or matured, (g) all obligations of such Person
under any foreign exchange contract, currency swap agreement, interest rate
swap, cap or collar agreement or other similar agreement or arrangement designed
to alter the risks of that Person arising from fluctuations in currency values
or interest rates, in each case whether contingent or matured, (h) all
Indebtedness referred to above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness, and (i) the Obligations.

“Indemnified Liabilities” has the meaning ascribed to it in Section 1.10.

“Indemnified Person” has the meaning ascribed to in Section 1.10.

 

A-10



--------------------------------------------------------------------------------

“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.

“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.

“Intercompany Notes” means demand notes evidencing any intercompany Indebtedness
owing at any time by any Credit Party to any other Credit Party, which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Lender and shall be pledged to Lender and the originals of which shall be
delivered to Lender pursuant to the applicable Pledge Agreement or Security
Agreement as additional collateral security for the Obligations

“Intercompany Obligations” has the meaning ascribed to it in Section 12.9(a).

“Interest Payment Date” means the first Business Day of each month; provided,
that, in addition to the foregoing, each of (x) the date upon which all of the
Loans have been terminated and en paid in full and (y) the Termination Date
shall be deemed to be an “Interest Payment Date” with respect to any interest
that has then accrued under the Agreement.

“Inventory” means all “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.

“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party, including the rights of any Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.

“IRC” means the Internal Revenue Code of 1986 and all regulations promulgated
thereunder.

“IRS” means the Internal Revenue Service.

“Lender” means BLUSA and, if Lender shall decide to assign all or any portion of
the Obligations, such term shall include any assignee of Lender.

 

A-11



--------------------------------------------------------------------------------

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien, charge, claim, security interest, easement or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any lease or title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of, or agreement to give, any
financing statement perfecting a security interest under the Code or comparable
law of any jurisdiction).

“Litigation” has the meaning ascribed to it in Section 3.13.

“Loan” means any Revolving Loan.

“Loan Account” has the meaning ascribed to it in Section 1.9.

“Loan Documents” means the Agreement, the Note, the Collateral Documents and all
other agreements, instruments, documents and certificates identified in the
Closing Checklist executed and delivered to, or in favor of, Lender (including,
without limitation, the Disclosure Document and all exhibits attached thereto or
referred to therein) and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in the
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to the Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Margin Stock” has the meaning ascribed to in Section 3.10.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or financial or other condition of the Credit
Parties considered as a whole (but not on the Credit Parties’ industry
generally, except to the extent of a direct effect on the Credit Parties as
provided above), (b) Borrowers’ ability to pay the Revolving Loan or any of the
other Obligations in accordance with the terms of the Agreement, (c) the
Collateral or Lender’s Liens on the Collateral or the priority of such Liens, or
(d) Lender’s rights and remedies under the Agreement and the other Loan
Documents.

“Maximum Revolving Loan Amount” means $20,000,000.

“Maximum Lawful Rate” has the meaning ascribed to it in Section 1.4(f).

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has or could reasonably be expected to have a
direct or indirect liability under Title IV of ERISA or under Section 412 of the
IRC.

“Net Worth” means, with respect to any Person as of any date of determination,
the book value of the assets of such Person, minus the sum of (a) reserves
applicable thereto, and (b) all of such Person’s liabilities on a consolidated
basis (including accrued and deferred income taxes), all as determined in
accordance with GAAP.

 

A-12



--------------------------------------------------------------------------------

“New Line of Credit” has the meaning ascribed to it in the recitals to the
Agreement.

“Non-Credit Party Affiliate” means an entity that is wholly owned by Asta
Funding or another Credit Party that is not required by the Lender to execute
and deliver an Affiliate Guaranty and an Affiliate Security Agreement and that
may incur non-recourse debt financing subject to the following conditions:

(a) The Borrower Representative has given the Lender written notification of the
formation of a Non-Credit Party Affiliate prior to the incurrence of
Non-Recourse Debt; and

(b) Lender shall have declined to exercise its right of first refusal on
providing any non-recourse debt financing to any Non-Credit Party Affiliate.

“Non-Recourse Debt” shall mean in the aggregate all Non-Recourse Non-Credit
Party Loans.

“Non-Recourse Investment” means any funds invested or advanced by any Credit
Party or a Subsidiary of any Credit Party in or to a Non-Credit Party Affiliate
in a non-recourse transaction, provided, that: such Non-Credit Party Affiliate
shall be a legally separate entity created for a limited purpose and with
limited activities, formed, incorporated or organized and maintained as a
special purpose entity, and such Non-Credit Party Affiliate shall take steps to
ensure that the separateness of such Non-Credit Party Affiliate will be
recognized by the courts in the event of a filing or entry of a petition, decree
or order seeking relief under the Bankruptcy Code, or any other applicable
federal, state or foreign bankruptcy or other similar law, of any Affiliate of
such Non-Credit Party Affiliate, and the inclusion of “separateness
representations, warranties and covenants” in the organizational and governing
documents of such Non-Credit Party Affiliate.

“Non-Recourse Non-Credit Party Loan” shall mean a loan or other extension of
credit made by anyone other than the Lender to a Non-Credit Party Affiliate,
provided, that such Non-Credit Party Affiliate delivers to Lender (a) the
proposed terms and conditions of such Non-Recourse Non-Credit Party Loan, at
least five (5) days prior to the closing thereof and (b) a true and complete
copy of all loan documentation relating to such transaction promptly after the
closing thereof.

“Note” means the Revolving Note.

“Notice of Borrowing” has the meaning ascribed to it in Section 1.1(a).

“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable) owing by any Credit Party to Lender, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
arising under the Agreement or any of the other Loan Documents and under all
interest rate caps, swaps or collar agreements, or similar agreements or
arrangements to provide protection against fluctuations in interest rates. This
term includes all principal, interest (including all interest

 

A-13



--------------------------------------------------------------------------------

that accrues after the commencement of any case or proceeding by or against any
Credit Party in bankruptcy, whether or not allowed in such case or proceeding),
Fees, Charges, expenses, attorneys’ fees and any other sum chargeable to any
Credit Party under the Agreement or any of the other Loan Documents.

“Palisades” means Palisades Collection, L.L.C.

“Payment Intangibles” shall have the meaning given such term in the UCC.

“Payments” means the payments of whatsoever nature made by each Account Debtor
with respect to the Accounts relating to such Account Debtor and/or the payments
made by any obligor with respect to any Account.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means a Plan described in Section 3(2) of ERISA.

“Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet due and payable or which
are being contested in accordance with Section 5.2(b); (b) pledges or deposits
of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’,
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $100,000 at any time, so long as such Liens attach only
to Inventory; (f) inchoate and unperfected bailees’ and landlord liens with
respect to locations in which a bailee or landlord waiver is not required, and
which arise in the ordinary course of business, so long as such Liens attach
only to assets located on the applicable Real Estate; (g) deposits securing, or
in lieu of, surety, appeal or customs bonds in proceedings to which any Credit
Party is a party; (h) any attachment or judgment lien not constituting an Event
of Default under Section 8.1(j); (i) with respect to any Real Estate, the
permitted exceptions set forth on an Exhibit of any mortgage granted to Lender
applicable to such Real Estate, and zoning restrictions, easements, licenses, or
other restrictions on the use of any Real Estate or other minor irregularities
in title (including leasehold title) thereto, so long as the same do not
materially impair the use, value, or marketability of such Real Estate; and
(j) presently existing or hereafter created Liens in favor of Lender.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), that any Credit Party
or ERISA Affiliate maintains, contributes to or has an obligation to contribute
to or has or could reasonably be expected to have a direct or indirect liability
under Title IV of ERISA or under Section 412 of the IRC.

 

A-14



--------------------------------------------------------------------------------

“Pledge Agreement” means the Pledge Agreement of even date herewith executed by
each Credit Party in favor of Lender pledging all of the Stock of the
Subsidiaries of each Credit Party.

“Pledge Agreements” means the Pledge Agreement and any pledge agreements entered
into after the Closing Date by any Credit Party (as required by the Agreement or
any other Loan Document).

“Portfolio” means each group or pool of Consumer Loans acquired by any of the
Borrowers from a single Seller (or a single Seller and its affiliates) in a
single purchase transaction (including a forward flow transaction), which
Consumer Loans are recorded and administered in the Books and Records of the
Borrower acquiring same as a separate group or pool of Consumer Loans.

“Portfolio Acquisition Cost” means the actual or final amount to be paid to the
Seller of a Portfolio pursuant to the terms of the applicable Portfolio
Acquisition Documents.

“Portfolio Acquisition Documents” means the purchase and other agreements
between a Credit Party and the Seller of each Portfolio, as each may be amended.

“Prime Rate” means the interest rate reported as the “Prime Rate”, as published
in the Money Rates section of The Wall Street Journal on each Business Day.

“Prime Rate Loan” means a Revolving Loan or portion thereof bearing interest by
reference to the Prime Rate.

“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit Party from time to time with respect to any of the
Collateral, (b) any and all payments (in any form whatsoever) made or due and
payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.

“Qualified Plan” means a Pension Plan that is intended to be tax-qualified under
Section 401(a) of the IRC.

 

A-15



--------------------------------------------------------------------------------

“Qualified Assignee” means (a) any Affiliate of Lender and (b) any commercial
bank, savings and loan association or savings bank or any other entity which is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933) which extends credit or buys loans as one of its businesses, including
insurance companies, mutual funds, lease financing companies and commercial
finance companies, in each case, which has a rating of BBB or higher from S&P
and a rating of Baa2 or higher from Moody’s at the date that it becomes a lender
and which, through its applicable lending office, is capable of lending to
Borrowers without the imposition of any withholding or similar taxes.

“Real Estate” has the meaning ascribed to it in Section 3.6.

“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.

“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant’s termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC or other
applicable law or coverage through the last day of the month of a participant’s
termination of employment.

“Revolving Loan” means, at any time, the aggregate amount of Advances
outstanding to Borrower.

“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(iv).

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Security Agreement” means one or more Security Agreements of even date herewith
entered into by and among Lender and each Credit Party that is a signatory
thereto.

“Seller” means the party (or parties) which has agreed to sell Portfolio Loans
to a Credit Party.

“Senior Executive” means each of Gary Stern and Robert Michel.

“Senior Obligations” has the meaning ascribed to it in Section 12.9(a).

“Servicing Agent” shall mean any third-party engaged or utilized by any Credit
Party for the purpose of administrating and/or collecting Payments made by an
Account Debtor with respect to Accounts.

“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.

 

A-16



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.

“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.

“Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
more than 50% of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner. Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
a Borrower.

“Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.

“Tangible Net Worth” means, with respect to any Person at any date, the Net
Worth of such Person at such date, excluding, however, from the determination of
the total assets at such date, (a) all goodwill, capitalized organizational
expenses, capitalized research and development expenses, trademarks, trade
names, copyrights, patents, patent applications, licenses and rights in any
thereof, and other intangible items (including, without limitation, Non-Recourse
Investments), (b) all unamortized debt discount and expense, (c) treasury Stock,
and (d) any write-up in the book value of any asset resulting from a revaluation
thereof.

 

A-17



--------------------------------------------------------------------------------

“Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Lender by the jurisdictions under the laws of which Lender are
organized or conduct business or maintain a permanent establishment or any
political subdivision thereof.

“Tax Returns” has the meaning ascribed to it in Section 3.11.

“Telecom Receivables” means each of the performing and non-performing
receivables presently and hereafter owned by Borrowers, which have been
purchased from telecommunication service providers.

“Termination Date” means the earlier of (a) February 23, 2013 and (b) the date
on which (i) the Revolving Loan has been indefeasibly repaid in full, (ii) all
other Obligations under the Agreement and the other Loan Documents have been
completely discharged and (iii) none of Borrowers shall have any further right
to borrow any monies under the Agreement.

“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.

“Total Liabilities” means, with respect to any Person as of any date of
determination, the total liabilities of such Person as determined as determined
in accordance with GAAP.

“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.

“Trademarks” means all of the following now owned or hereafter existing or
adopted or acquired by any Credit Party: (a) all trademarks, trade names,
corporate names, business names, service marks, logos, all registrations and
recordings thereof, and all applications in connection therewith, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state or territory thereof, or any other country or any political subdivision
thereof; (b) all reissues, extensions or renewals thereof; and (c) all goodwill
associated with or symbolized by any of the foregoing.

“Transaction” has the meaning ascribed to it in Section 11.7.

“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of 5 years following a transaction which might
reasonably be expected to be covered by Section 4069 of ERISA, the liabilities
(whether or not accrued) that could be avoided by any Credit Party or any ERISA
Affiliate as a result of such transaction.

“Welfare Plan” means a Plan described in Section 3(i) of ERISA.

 

A-18



--------------------------------------------------------------------------------

Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G. All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in
Articles or Divisions 1 and 9 shall control. Unless otherwise specified,
references in the Agreement or any of the Appendices to a Section, subsection or
clause refer to such Section, subsection or clause as contained in the
Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.

Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders. The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations. Reference to any agreement (including without limitation the
Loan Documents), document or instrument means the agreement, document or
instrument as amended or supplemented, subject to any restrictions on amendment
contained therein (and, if applicable, in accordance with the terms of this
Agreement and the other Loan Documents). Whenever any provision in any Loan
Document refers to the knowledge (or an analogous phrase) of any Credit Party,
such words are intended to signify that such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence, would have known or been aware of such
fact or circumstance.

 

A-19



--------------------------------------------------------------------------------

ANNEX C

TO

LOAN AGREEMENT

RESERVED



--------------------------------------------------------------------------------

ANNEX D (SECTION 2.1(A))

TO

LOAN AGREEMENT

CLOSING CHECKLIST

In addition to, and not in limitation of, the conditions described in
Section 2.1, pursuant to Section 2.1(a), the following items must be received by
Lender in form and substance satisfactory to Lender on or prior to the Closing
Date (each capitalized term used but not otherwise defined herein shall have the
meaning ascribed thereto in Annex A):

A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Lender.

B. Revolving Note. A duly executed original of the Revolving Note, dated the
Closing Date.

C. Security Agreement. Duly executed originals of the Security Agreement, dated
the Closing Date, and all instruments, documents and agreements executed
pursuant thereto.

D. Insurance. Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
requested by Lender, in favor of Lender.

E. Security Interests and Code Filings.

(a) Evidence satisfactory to Lender that Lender has a valid and perfected first
priority security interest in the Collateral, including (i) such documents duly
executed by each Credit Party (including financing statements under the Code and
other applicable documents under the laws of any jurisdiction with respect to
the perfection of Liens) as Lender may request in order to perfect its security
interests in the Collateral and (ii) copies of Code search reports listing all
effective financing statements that name any Credit Party as debtor, together
with copies of such financing statements, none of which shall cover the
Collateral, except Permitted Encumbrances.

(b) Evidence satisfactory to Lender, including copies, of all UCC-1 and other
financing statements filed in favor of any Credit Party.

F. Guaranty. Duly executed originals of the Guaranty, dated the Closing Date,
and all documents, instruments and agreements executed pursuant thereto.

G. Reserved.

H. Reserved.

I. Reserved.



--------------------------------------------------------------------------------

J. Charter and Good Standing. For each Credit Party, such Person’s (a) charter,
and all amendments thereto, (b) good standing certificates in its state of
formation, (c) good standing certificates and certificates of qualification to
conduct business in each jurisdiction where its ownership or lease of property
or the conduct of its business requires such qualification, each dated a recent
date prior to the Closing Date and certified by the applicable Secretary of
State or other authorized Governmental Authority.

K. Bylaws and Resolutions. For each Credit Party, (a) such Person’s bylaws or
operating agreement, as applicable, together with all amendments thereto and
(b) resolutions of such Person’s Board of Directors or Members, as applicable,
approving and authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and the transactions to be consummated
in connection therewith, each certified as of the Closing Date by such Person’s
corporate secretary or an assistant secretary or Members, as applicable, as
being in full force and effect without any modification or amendment.

L. Incumbency Certificates. For each Credit Party, signature and incumbency
certificates of the member, officers or representative of each such Person
executing any of the Loan Documents, certified as of the Closing Date by such
Person’s corporate secretary or assistant secretary or other authorized person
as being true, accurate, correct and complete.

M. Opinions of Counsel. Duly executed originals of opinions of Lowenstein
Sandler PC, counsel for the Credit Parties (including with respect to New York
and New Jersey law and Delaware corporate law matters) reasonably requested by
Lender, each in form and substance reasonably satisfactory to Lender and its
counsel, dated the Closing Date, and each accompanied by a letter addressed to
such counsel from the Credit Parties, authorizing and directing such counsel to
address its opinion to Lender and to include in its opinion an express statement
to the effect that Lender is authorized to rely on such opinion.

N. Pledge Agreement. Duly executed originals of the Pledge Agreement accompanied
by (as applicable) (a) share certificates representing all of the outstanding
Stock being pledged pursuant to such Pledge Agreement and stock powers for such
share certificates executed in blank and (b) the original Intercompany Notes and
other instruments evidencing Indebtedness being pledged pursuant to such Pledge
Agreement, duly endorsed in blank.

O. Accountants’ Letters. A letter from the Credit Parties to their independent
auditors authorizing the independent certified public accountants of the Credit
Parties to communicate with Lender in accordance with Section 4.2.

P. Disclosure Document. The Credit Parties shall execute and deliver to Lender
for the benefit of Lender the Disclosure Document and the exhibits attached
thereto, all of which shall be in form and substance acceptable to Lender.

Q. Officer’s Certificate. Lender shall have received duly executed originals of
a certificate of the Chief Executive Officer or Chairman of the Board of
Borrower Representative, dated the Closing Date, stating that to such officer’s
knowledge, since June 30, 2011 (a) no event or condition has occurred or is
existing which could reasonably be expected to have a Material Adverse Effect;
(b) there has been no material adverse change in the industry in which any
Borrower operates; (c) no Litigation has been commenced against any Credit Party
which, if successful, could reasonably be expected to have a Material Adverse
Effect or which challenges

 

D-2



--------------------------------------------------------------------------------

any of the transactions contemplated by the Agreement and the other Loan
Documents; and (d) there has been no material increase in liabilities,
liquidated or contingent (other than in connection with the Related
Transactions), and no material decrease in assets of any Borrower or any of its
Subsidiaries.

R. Waivers. Lender shall have received landlord waivers and consents, bailee
letters and mortgagee agreements in form and substance reasonably satisfactory
to Lender, in each case to the extent required pursuant to Section 5.9.

S. Financials; Financial Condition. Lender shall have received the Financial
Statements and other materials set forth in Section 3.4, certified by Borrower
Representative’s Chief Financial Officer or Manager. Lender shall have further
received a certificate of a Manager of Borrower Representative or with respect
to any limited liability company, other authorized person of each Borrower, to
the effect that (a) such Borrower will be Solvent upon the consummation of the
transactions contemplated herein; (b) the projections fairly present the
financial condition of such Borrower as of the date thereof after giving effect
to the transactions contemplated by the Loan Documents; and (c) containing such
other statements with respect to the solvency of such Borrower and matters
related thereto as Lender shall reasonably request.

T. Other Documents. Such other certificates, documents and agreements respecting
any Credit Party as Lender may, in its reasonable discretion, request.

 

D-3



--------------------------------------------------------------------------------

ANNEX E (SECTION 4.1(A))

TO

LOAN AGREEMENT

FINANCIAL STATEMENTS — REPORTING

Borrowers shall deliver or cause to be delivered to Lender, as indicated, the
following. To the extent any such documents are filed with the SEC or are
included in materials otherwise filed with the SEC, such documents shall be
deemed to have been delivered on the date Lender shall have received notice from
Borrower Representative that (i) such documents have been posted on www.sec.gov
or any Borrower’s website or (ii) such documents have been posted on a
Borrower’s behalf on IntraLinks or another relevant website to which Lender has
ready access without charge (whether a commercial, third party website or
whether sponsored by Agent).

A. Quarterly Financials. To Lender, within 45 days after the end of each Fiscal
Quarter, either the Form 10Q that Asta Funding filed for that Fiscal Quarter
with the Securities and Exchange Commission or, in the event Asta Funding has
not filed its Form 10Q on a timely basis (without taking into consideration any
extensions granted for the filing of such Form 10Q), the following (hereinafter
referred to as the “Alternative Financial Information”) consolidated financial
information regarding Asta Funding, its Subsidiaries, and Borrowers (in each
case, together with consolidating worksheets in the event a Non-Credit Party
Affiliate has Indebtedness or owns assets of any material nature), including
(A) unaudited balance sheets as of the close of such Fiscal Quarter and the
related statements of income and cash flow for that portion of the Fiscal Year
ending as of the close of such Fiscal Quarter, and (B) unaudited statements of
income and cash flows for such Fiscal Quarter, in each case setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the projections for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments) on a review basis
by an independent certified public accounting firm of national standing or
otherwise reasonably acceptable to Lender. In any event, Borrowers shall deliver
to Lender and Lender a copy of any and all Form 10Q that Asta Funding files with
the Securities and Exchange Commission within 15 days after making any such
filing. Such Form 10Q or Alternative Financial Information, as the case may be,
shall be accompanied by (A) a statement in reasonable detail (each, a
“Compliance Certificate”) showing the calculations used in determining
compliance with a Compliance Certificate in respect of each of the Financial
Covenants that is tested on a quarterly basis and (B) the certification of the
Chief Financial Officer or other senior officer of Borrower Representative that
(i) such financial information presents fairly in accordance with GAAP (subject
to normal year-end adjustments) the financial position, results of operations
and statements of cash flows of Asta Funding, Borrowers and their Subsidiaries,
on a consolidated basis (together with consolidating worksheets in the event a
Non-Credit Party Affiliate has Indebtedness or owns assets of any material
nature), as at the end of such Fiscal Quarter and for that portion of the Fiscal
Year then ended, (ii) any other information presented is true, correct and
complete in all material



--------------------------------------------------------------------------------

respects and that there was no Default, which is not reasonably capable of being
cured, or Event of Default in existence as of such time or, if a Default, which
is not reasonably capable of being cured, or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default, which is not reasonably capable of being cured, or Event of
Default. In addition, Asta Funding and Borrowers shall deliver to Lender, within
45 days after the end of each Fiscal Quarter, a statement of the intercompany
loan balance of all Intercompany Notes as of the end of such Fiscal Quarter.

B. Annual Audited Financials. To Lender, within 90 days after the end of each
Fiscal Year, audited Financial Statements for Asta Funding, Borrowers and their
Subsidiaries on a consolidated basis (together with consolidating worksheets),
consisting of balance sheets and statements of income and retained earnings and
cash flows, setting forth in comparative form in each case the figures for the
previous Fiscal Year, which Financial Statements shall be prepared in accordance
with GAAP and certified without qualification, by an independent certified
public accounting firm of national standing or otherwise reasonably acceptable
to Lender. Such Financial Statements shall be accompanied by (i) a statement
prepared in reasonable detail showing the calculations used in determining
compliance with each of the Financial Covenants, (ii) a report from such
accounting firm to the effect that, in connection with their audit examination,
nothing has come to their attention to cause them to believe that the Asta
Funding and/or Borrowers have failed to comply with the terms, covenants,
provisions or conditions of Section 5.3, Section 6.1, Section 6.3, and
Section 6.4 of this Agreement (or specifying any non-compliance that they became
aware of), it being understood that such audit examination extended only to
financial and accounting matters and that no special investigation was made with
respect to the existence of any such non-compliance, (iii) from Asta Funding and
the Borrowers, the annual letters to such accountants in connection with their
audit examination detailing contingent liabilities and material litigation
matters, and (iv) the certification of the Chief Executive Officer or Chief
Financial Officer of Asta Funding and the Borrowers that all such Financial
Statements present fairly in all material respect in accordance with GAAP the
financial position, results of operations and statements of cash flows of Asta
Funding, Borrowers and their Subsidiaries on a consolidated basis (together with
consolidating worksheets), as at the end of such Fiscal Year and for the period
then ended, and that there was no Default or Event of Default in existence as of
such time or, if a Default, which is not reasonably capable of being cured, or
Event of Default has occurred and is continuing, describing the nature thereof
and all efforts undertaken to cure such Default or Event of Default.

C. Management Letters. To Lender, within 5 Business Days after receipt thereof
by any Credit Party, copies of all management letters, exception reports or
similar letters or reports received by such Credit Party from its independent
certified public accountants.

D. Default Notices. To Lender, as soon as practicable, and in any event within 2
Business Days after an executive officer of any Borrower has actual knowledge of
the existence of any Default, Event of Default or other event that has had a
Material Adverse Effect, telephonic or telecopied notice specifying the nature
of such Default or Event of Default or other event, including the anticipated
effect thereof, which notice, if given telephonically, shall be promptly
confirmed in writing on the next Business Day.

 

E-2



--------------------------------------------------------------------------------

E. Press Releases. To Lender, promptly upon their becoming available, copies of
all press releases and other statements made available by any Credit Party to
the public concerning material changes or developments in the business of any
such Person.

F. Supplemental Schedules. To Lender, supplemental disclosures, if any, required
by Section 5.6.

G. Litigation. To Lender in writing, promptly upon learning thereof, notice of
any Litigation commenced or threatened against any Credit Party that (i) seeks
damages in excess of $1,000,000 (except that in the case of Litigation relating
to Accounts, any Litigation that seeks damages in excess of $500,000 with
respect to claims for which the applicable Credit Party has no right of
indemnification from the originator or seller of any such Account, or Litigation
that seeks damages in excess of $600,000 with respect to claims for which the
applicable Credit Party has a right of indemnification from the originator or
seller of any such Account), (ii) seeks injunctive relief, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets or against any Credit
Party or ERISA Affiliate in connection with any Plan (iv) alleges criminal
misconduct by any Credit Party, (v) alleges the violation of any law regarding,
or seeks remedies in connection with, any Environmental Liabilities or
(vi) involves any consumer credit violations.

H. Insurance Notices. To Lender, disclosure of losses or casualties required by
Section 5.4.

I. Lease Default Notices. To Lender, within 2 Business Days after receipt
thereof, copies of (i) any and all default notices received under or with
respect to any leased location or public warehouse where Collateral is located,
and (ii) such other notices or documents as Lender may reasonably request.

J. Lease Amendments. To Lender, within 2 Business Days after receipt thereof,
copies of all material amendments to real estate leases.

K. Other Documents. To Lender, such other financial and other information
respecting any Credit Party’s business or financial condition as Lender shall
from time to time reasonably request.

 

E-3



--------------------------------------------------------------------------------

ANNEX F (SECTION 4.1(B))

TO

LOAN AGREEMENT

COLLATERAL REPORTS

Borrowers shall deliver or cause to be delivered the following at all times that
any Loans are outstanding under this Agreement:

A. Monthly Reports. To Lender, within 20 days after the end of each Fiscal
Month, a reporting package setting forth the following as of the last business
day of the previous Fiscal Month:

Accounts Receivable Roll Forward

Collection History by Portfolio

Schedule of Sales Adjustments to Portfolio Acquisition Cost

Schedule of all Portfolio sales and leases

Collection Report

B. Quarterly Reports. To Lender, within 20 days after the end of each Fiscal
Quarter, a reasonably detailed report of any and all Servicing Agents or other
Persons (including any collection agent, agency or attorney) who, in the
aggregate, are contractually responsible for the collection of Accounts and
other Collateral in excess of an amount equal to ten percent (10%) of all
Accounts and other Collateral of all Credit Parties, together with a reasonable
description of all Accounts and other Collateral for which such Servicing Agent
or other Person is responsible, and the collection history of such Accounts and
other Collateral during that Fiscal Quarter.

For the avoidance of doubt, Borrowers shall be required to deliver the
above-listed reports to Lender, in form and substance reasonably satisfactory to
Lender, prior to the making of any Advances by Lender.

Furthermore, Borrowers shall deliver or cause to be delivered to Lender (within
a reasonable period of time after request therefor) such additional reports,
summaries and information relating to the Portfolios, the Collateral, the
Accounts, the business operations and activities of the Credit Parties, the
transactions and other matters contemplated by the Agreement, the Loan
Documents, and the Obligations, as Lender shall reasonably request from time to
time.



--------------------------------------------------------------------------------

ANNEX G (SECTION 6.3)

TO

LOAN AGREEMENT

FINANCIAL COVENANTS

Borrowers shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:

A. Minimum Tangible Net Worth. Asta Funding and its Subsidiaries (including,
without limitation, Palisades Acquisition XVI, LLC) on a consolidated basis
shall maintain at all times during each Fiscal Quarter a minimum Tangible Net
Worth of not less than $150,000,000.

B. No Net Loss. Asta Funding and its Subsidiaries shall have no net loss on a
consolidated basis during any Fiscal Year. For purposes of computing net loss of
Asta Funding and its Subsidiaries, the net income of any Non-Credit Party
Affiliate (to the extent such net income is greater than zero) shall be excluded
from such computation.

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied; provided, that all financial statements
delivered hereunder shall be prepared, and all financial covenants contained
herein shall be calculated, without giving effect to any election under the
Statement of Financial Accounting Standards No. 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof. That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing. If any “Accounting Changes” (as defined below)
occur and such changes result in a change in the calculation of the financial
covenants, standards or terms used in the Agreement or any other Loan Document,
then Borrowers, Lender agree to enter into negotiations in order to amend such
provisions of the Agreement so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating Borrowers’ and their
Subsidiaries’ financial condition shall be the same after such Accounting
Changes as if such Accounting Changes had not been made. “Accounting Changes”
means (i) changes in accounting principles required by the promulgation of any
rule, regulation, pronouncement or opinion by the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants (or successor
thereto or any agency with similar functions), (ii) changes in accounting
principles concurred in by any Borrower’s certified public accountants;
(iii) purchase accounting adjustments under A.P.B. 16 or 17 and EITF 88-16, and
the application of the accounting principles set forth in FASB 109, including
the establishment of reserves pursuant thereto and any subsequent reversal (in
whole or in part) of such reserves; and (iv) the reversal of any reserves
established as a result of purchase accounting adjustments. All such adjustments
resulting from expenditures made subsequent to the Closing Date (including
capitalization of costs



--------------------------------------------------------------------------------

and expenses or payment of pre-Closing Date liabilities) shall be treated as
expenses in the period the expenditures are made and deducted as part of the
calculation of EBITDA in such period. If Lender and Borrowers agree upon the
required amendments, then after appropriate amendments have been executed and
the underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Lender and Borrowers cannot agree upon the required amendments within 30 days
following the date of implementation of any Accounting Change, then all
Financial Statements delivered and all calculations of financial covenants and
other standards and terms in accordance with the Agreement and the other Loan
Documents shall be prepared, delivered and made without regard to the underlying
Accounting Change. For purposes of Section 8.1, a breach of a Financial Covenant
contained in this Annex G shall be deemed to have occurred as of any date of
determination by Lender or as of the last day of any specified measurement
period, regardless of when the Financial Statements reflecting such breach are
delivered to Lender.

 

G-2



--------------------------------------------------------------------------------

ANNEX H

to

LOAN AGREEMENT

Reserved.

 

 

H-1



--------------------------------------------------------------------------------

ANNEX I (Section 11.9)

to

LOAN AGREEMENT

NOTICE ADDRESSES

 

(A)

If to Lender:

Bank Leumi USA

562 Fifth Avenue

New York, NY 10036

Attention:

Ignatius Marotta

Telecopier No.:

(212) 626-1329

Telephone No.:

(212) 626-1384

with copies to (which shall not constitute notice):

Otterbourg, Steindler, Houston & Rosen, P.C.

230 Park Avenue

New York, NY 10169

Attention:

Richard L. Stehl, Esq.

Telecopier No.:

(212) 682-6104

Telephone No.:

(212) 661-9100

 

(B)

If to any Borrower, any Credit Party, or any Guarantor, to Borrower
Representative, at:

Palisades Collection, L.L.C.

210 Sylvan Avenue

Englewood Cliffs, NJ 07632

Attention:

Telecopier No.:

Telephone No.:

(201) 567-5648, extension 213

with copies to (which shall not constitute notice):

Lowenstein Sandler PC

65 Livingston Avenue

Roseland, NJ 07068

Attention:

Daniel J. Barkin, Esq.

Telecopier No.:

(973) 597-2307

Telephone No.:

(973) 597-2306

 

I-1



--------------------------------------------------------------------------------

EXHIBIT 1.1(a)(iv)

to

LOAN AGREEMENT

FORM OF NOTICE OF BORROWING

On file with Lender.

 



--------------------------------------------------------------------------------

EXHIBIT 1.1(a)(iv)

to

LOAN AGREEMENT

FORM OF REVOLVING NOTE

 

$20,000,000.00

  New York, New York   December 30, 2011

FOR VALUE RECEIVED, the undersigned, ASTA FUNDING ACQUISITION I, LLC, a Delaware
limited liability company, ASTA FUNDING ACQUISITION II, LLC, a Delaware limited
liability company, PALISADES COLLECTION, L.L.C., a Delaware limited liability
company, PALISADES ACQUISITION I, LLC, a Delaware limited liability company,
PALISADES ACQUISITION II, LLC, a Delaware limited liability company, PALISADES
ACQUISITION IV, LLC, a Delaware limited liability company, PALISADES ACQUISITION
VIII, LLC, a Delaware limited liability company, PALISADES ACQUISITION IX, LLC,
a Delaware limited liability company, PALISADES ACQUISITION X, LLC, a Delaware
limited liability company, CLIFFS PORTFOLIO ACQUISITION I, LLC, a Delaware
limited liability company, SYLVAN ACQUISITION I, LLC, a Delaware limited
liability company, and OPTION CARD, LLC, a Colorado limited liability company
(collectively referred to as “Borrowers”), HEREBY PROMISE TO PAY to the order of
BANK LEUMI USA, a New York banking corporation (“Lender”), at the offices of
Lender, at its address at 562 Fifth Avenue, New York, NY 10036, or at such other
place as Lender may designate from time to time in writing, in lawful money of
the United States of America and in immediately available funds, the amount of
TWENTY AND 00/100 DOLLARS ($20,000,000) or, if less, the aggregate unpaid amount
of all Advances made to the undersigned under the “Loan Agreement” (as
hereinafter defined), plus interest on the unpaid balance as provided in the
Loan Agreement. All capitalized terms used but not otherwise defined herein have
the meanings given to them in the Loan Agreement or in Annex A attached thereto.

This Revolving Note is issued pursuant to that certain Loan Agreement dated as
of December 30, 2011, by and among Borrowers, the other Credit Parties signatory
thereto and Lender (including all annexes, exhibits and schedules thereto, and
as from time to time amended, restated, supplemented or otherwise modified, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement, the Collateral Documents and all of the other Loan Documents referred
to therein. Reference is hereby made to the Loan Agreement for a statement of
all of the terms and conditions under which the Revolving Loans evidenced hereby
are made and are to be repaid. The date and amount of each Advance made by
Lender to Borrowers, the rates of interest applicable thereto and each payment
made on account of the principal thereof, shall be recorded by Lender on its
books in accordance with the terms of the Loan Agreement; provided that the
failure of Lender to make any such recordation shall not affect the obligations
of Borrowers to make a payment when due of any amount owing under the Loan
Agreement or this Revolving Note in respect of the Advances made by Lender to
Borrowers.

 

3



--------------------------------------------------------------------------------

The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Loan Agreement, the terms of which
are hereby incorporated herein by reference. Interest thereon shall be paid
until such principal amount is paid in full at such interest rates and at such
times, and pursuant to such calculations, as are specified in the Loan
Agreement. The entire unpaid balance shall be immediately due and payable in
full on the Termination Date.

If any payment on this Revolving Note becomes due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
thereon shall be payable at the then applicable rate during such extension.

This Revolving Note is secured by the Collateral.

Upon the occurrence and during the continuance of any Default, which is not
reasonably capable of being cured, or Event of Default, this Revolving Note may,
when and as provided in the Loan Agreement, and without demand, notice or legal
process of any kind, be declared, and immediately shall become, due and payable.

Time is of the essence of this Revolving Note.

In the event of any conflict between the terms of this Revolving Note and the
terms of the Loan Agreement, the terms of the Loan Agreement shall prevail. All
of the terms, covenants, provisions, conditions, stipulations, promises and
agreements contained in the Loan Agreement to be kept, observed and/or performed
by the undersigned are made a part of this Revolving Note and are incorporated
into this Revolving Note by this reference to the same extent and with the same
force and effect as if they were fully set forth in this Revolving Note; the
undersigned promise and agree to keep, observe and perform them or cause them to
be kept, observed and performed, strictly in accordance with the terms and
provisions thereof.

Each party liable on this Revolving Note in any capacity, whether as maker,
endorser, surety, guarantor or otherwise, (i) waives presentment for payment,
demand, protest and notice of presentment, notice of protest, notice of
non-payment and notice of dishonor of this debt and each and every other notice
of any kind respecting this Revolving Note and all lack of diligence or delays
in collection or enforcement hereof; (ii) agrees that Lender at any time or
times, without notice to the undersigned or its consent, may grant extensions of
time, without limit as to the number of the aggregate period of such extensions,
for the payment of any principal, interest or other sums due hereunder; (iii) to
the extent permitted by law, waives all exemptions under the laws of the State
of New York and/or any state or territory of the United States; (iv) to the
extent permitted by law, waives the benefit of any law or rule of law intended
for its advantage or protection as an obligor under this Revolving Note or
providing for its release or discharge from liability on this Revolving Note, in
whole or in part, on account of any facts or circumstances other than full and
complete payment of all amounts due under this Revolving Note; and (v) in
accordance with, and to the extent provided in, the Loan Agreement, agrees to
pay, in addition to all other sums of money due, all cost of collection and
attorney’s fees, whether suit be brought or not, if this Revolving Note is not
paid in full when due, whether at the stated maturity or by acceleration.

 

4



--------------------------------------------------------------------------------

If any term, provision, covenant or condition of this Revolving Note or the
application of any term, provision, covenant or condition of this Revolving Note
to any party or circumstance shall be found by a court of competent jurisdiction
to be, to any extent, invalid or unenforceable, then the remainder of this
Revolving Note and the application of such term, provision, covenant, or
condition to parties or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each term,
provision, covenant or condition shall be valid and enforced to the fullest
extent permitted by law. Upon determination that any such term, provision,
covenant or condition is invalid, illegal or unenforceable, Lender may, but is
not obligated to, advance funds to Borrowers under this Revolving Note until
Borrowers and Lender amend this Revolving Note so as to effect the original
intent of the parties as closely as possible in a valid and enforceable manner.

Except as provided in the Loan Agreement, this Revolving Note may not be
assigned by Lender to any Person.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

ASTA FUNDING ACQUISITION I, LLC

ASTA FUNDING ACQUISITION II, LLC

PALISADES COLLECTION, L.L.C.

PALISADES ACQUISITION I, LLC

PALISADES ACQUISITION II, LLC

PALISADES ACQUISITION IV, LLC

PALISADES ACQUISITION VIII, LLC

PALISADES ACQUISITION IX, LLC

PALISADES ACQUISITION X, LLC

CLIFFS PORTFOLIO ACQUISITION I, LLC

SYLVAN ACQUISITION I, LLC

OPTION CARD, LLC

By:                                                      

Name: Gary Stern

Title: President and CEO

 

6